Exhibit 10.1

Execution Version

Lenders) without the consent of the Company; provided that, unless an event of
default has occurred prior to the Maturity Date and is at such time continuing
or there has been a Demand Failure Event (as defined in the Facilities Fee
Letter), the

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

1301 Avenue of the Americas

New York, New York 10019

 

GOLDMAN SACHS BANK USA

200 West Street

New York, New York

10282

PERSONAL AND CONFIDENTIAL

December 18, 2017

McDermott International, Inc.

4424 West Sam Houston Parkway North

Houston, Texas 77041

Attention: Mr. Stuart Spence

            Executive Vice President and Chief Financial Officer

Project Hydra

Commitment Letter

Ladies and Gentlemen:

We are pleased to confirm the arrangements under which each of Barclays Bank PLC
(“Barclays”), Crédit Agricole Corporate and Investment Bank (“CACIB”) and
Goldman Sachs Bank USA (“GS”; Barclays, CACIB and GS collectively, the
“Commitment Parties,” “we” or “us”) are (i) exclusively (subject to Section 1
below) authorized by McDermott International, Inc., a Panamanian corporation
(the “Company” or “you”), to act in the roles and capacities described herein
and (ii) providing commitments in connection with the financing for certain
transactions described herein, in each case on the terms and subject to the
conditions set forth in this commitment letter and the attached Exhibits A, B, C
and D hereto (collectively, this “Commitment Letter”). Capitalized terms used
but not defined herein have the respective meanings given in the Exhibits
hereto.

You have informed the Commitment Parties that the Company intends to consummate
certain business combination transactions (the “Combination”) of an entity
previously identified to us as “Comet” (the “Target”), pursuant to that certain
Business Combination Agreement, to be entered into (as in effect from time to
time subject to the limitations set forth herein, together with the schedules
and exhibits thereto, the “Business Combination Agreement”), among the Company,
the Target and the subsidiaries of the Company and the Target party thereto. You
have informed us that (a) the Combination, (b) the payment of fees and expenses
in connection with the Combination, (c) the repayment of all Existing Company
Indebtedness (as defined in Exhibit D hereto) and the replacement, backstop or
cash collateralization of all letters of credit issued thereunder, (d) the
repayment of all Existing Target Indebtedness (as defined in Exhibit D hereto)
and the replacement, backstop or cash collateralization of all letters of credit
issued thereunder (clauses (a) through (d) collectively, the “Transactions”) and
(e) working capital and other liquidity needs of the Company following the
Closing Date (as defined in Exhibit B hereto) will be financed from the
following sources:

 

  •   a $1,750 million senior secured term loan B facility (the “Term B
Facility”) having the terms set forth on Exhibit B;

 



--------------------------------------------------------------------------------

  •   a $500 million senior secured term loan C facility (the “Term C Facility”
and, together with the Term B Facility, the “Term Loan Facilities”), subject to
the Company’s Reallocation Option (as defined on Exhibit B), having the terms
set forth on Exhibit B;

 

  •   a $1,000 million senior secured revolving credit facility (the “Revolving
Facility”) having the terms set forth on Exhibit B;

 

  •   a $1,200 million senior secured letter of credit facility (the “LC
Facility” and, together with the Term Loan Facilities and the Revolving
Facility, the “Senior Credit Facilities”), subject to the Company’s Reallocation
Option (as defined below), having the terms set forth on Exhibit B;

 

  •   the issuance by the Company of debt securities pursuant to a Rule 144A
offering or other private placement (the “6-Year Takeout Notes”) or, in the
event that gross cash proceeds aggregating less than $950 million are received
by the Company from the offering of 6-Year Takeout Notes or the incurrence of
other 6-Year Takeout Debt (as defined in the Facilities Fee Letter referred to
below) after the date hereof and on or prior to the time the Transactions are
consummated, borrowings by the Company of unsecured senior increasing rate
bridge loans (the “6-Year Bridge Loans”) under a bridge loan facility (the
“6-Year Bridge Facility”) in an aggregate principal amount of up to
$950 million, subject to reduction as provided below and in Section 9, having
the terms set forth on Exhibit C. The aggregate principal amount of 6-Year
Bridge Loans available to be borrowed on the Closing Date will be automatically
reduced by the gross cash proceeds received by the Company from any sale or
placement by the Company of 6-Year Takeout Notes, other 6-Year Takeout Debt or
the net cash proceeds of a public offering of common stock by the Company (an
“Equity Offering”) as provided in Section 9 after the date hereof and on or
prior to the Closing Date;

 

  •   the issuance by the Company of debt securities pursuant to a Rule 144A
offering or other private placement (the “8-Year Takeout Notes,” and, together
with the 6-Year Takeout Notes, the “Takeout Notes”) or, in the event that gross
cash proceeds aggregating less than $550 million are received by the Company
from the offering of 8-Year Takeout Notes or the incurrence of other 8-Year
Takeout Debt (as defined in the Facilities Fee Letter referred to below)
(together with the 6-Year Takeout Debt, the “Takeout Debt”) after the date
hereof and on or prior to the time the Transactions are consummated, borrowings
by the Company of unsecured senior increasing rate bridge loans (the “8-Year
Bridge Loans,” and, together with the 6-Year Bridge Loans, the “Bridge Loans”)
under a bridge loan facility (the “8-Year Bridge Facility” and, together with
the 6-Year Bridge Facility, the “Bridge Facilities” and together with the Senior
Credit Facilities, the “Facilities”) in an aggregate principal amount of up to
$550 million, subject to reduction as provided below and in Section 9, having
the terms set forth on Exhibit C. The aggregate principal amount of 8-Year
Bridge Loans available to be borrowed on the Closing Date will be automatically
reduced by the gross cash proceeds received by the Company from any sale or
placement by the Company of 8-Year Takeout Notes, other 8-Year Takeout Debt or
the net cash proceeds of an Equity Offering as provided in Section 9 after the
date hereof and on or prior to the Closing Date; and

 

  •   up to approximately $70 million of the Company’s cash on hand.

 

2



--------------------------------------------------------------------------------

1. Commitments; Titles and Roles.

Each of Barclays, CACIB and GS is pleased to confirm its commitment to act, and
you hereby appoint each of Barclays, CACIB and GS to act, as joint lead
arrangers and joint bookrunners for the Senior Credit Facilities (collectively,
and together with any Additional Agent you appoint to act as a joint lead
arranger for the Senior Credit Facilities in accordance with your Designation
Right (as defined below), the “Bank Lead Arrangers”), and each of Barclays,
CACIB and GS is pleased to confirm its commitment to act, and you hereby appoint
each to act, as joint lead arrangers and joint bookrunners for the Bridge
Facilities (collectively, and together with any Additional Agent you appoint to
act as a joint lead arranger for the Bridge Facilities in accordance with your
Designation Right, the “Bridge Lead Arrangers” and, together with the Bank Lead
Arrangers, the “Arrangers”). In addition, each of Barclays, CACIB and GS is
pleased to advise you of its several, but not joint, commitment to provide the
percentage of the aggregate principal amount of the Term B Facility, Term C
Facility and Bridge Facilities and the principal amount of the Revolving
Facility and LC Facility set forth on the attachments following each of their
respective signature pages attached hereto (which, in the case of each of the
Term B Facility, the Term C Facility and the Bridge Facilities, sum to 100%), in
each case on the terms contained in this Commitment Letter and subject only to
the conditions set forth in the first paragraph of Section 2 below and in
Exhibit D hereto; provided that the commitments herein of the Commitment Parties
are subject to your obtaining commitments in respect of the remainder of the LC
Facility and the remainder of the Revolving Facility on the same terms and
conditions as the Commitment Parties’ commitments herein. In addition, you
hereby appoint (i) Barclays to act as administrative agent for the Term Loan
Facilities (in such capacity, the “Term Loan Administrative Agent”), (ii) CACIB
to act as administrative agent for the Revolving Facility and the LC Facility
(in such capacity, the “Revolving and LC Facilities Administrative Agent” and,
together with the Term Loan Administrative Agent, the “Senior Credit Facilities
Administrative Agents”) and (iii) Barclays to act as administrative agent for
the Bridge Facilities (in such capacity, the “Bridge Administrative Agent” and,
together with the Term Loan Administrative Agent and the Revolving and LC
Facilities Administrative Agent, the “Agents”). You agree that (i) Barclays will
have “left” placement in any and all marketing materials or other documentation
used in connection with the Term Loan Facilities and CACIB shall be placed
immediately to the right of Barclays, (ii) CACIB will have “left” placement in
any and all marketing materials or other documentation used in connection with
the Revolving Facility and the LC Facility and Barclays shall be placed
immediately to the right of CACIB and (iii) Barclays will have “left” placement
in any and all marketing materials or other documentation used in connection
with the Bridge Facilities and CACIB shall be placed immediately to the right of
Barclays. You further agree that no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in connection with the
Facilities unless you and we shall so agree.

Notwithstanding the foregoing, you will have the right (the “Designation Right”)
(x) to appoint additional arrangers, bookrunners, co-agents or co-managers in
respect of the Senior Credit Facilities and the Bridge Facilities (each such
arranger, bookrunner, co-agent or co-manager, an “Additional Agent”) exercisable
within 7 days following the date of the Company’s acceptance of this Commitment
Letter in a manner and with economics determined by you in consultation with the
applicable Additional Agent and with the Arrangers and (y) to appoint additional
co-managers in respect of the Senior Credit Facilities and the Bridge Facilities
(each such co-manager, an Additional Agent) exercisable within 28 days following
the date of the Company’s acceptance of this Commitment Letter in a manner and
with economics determined by you in consultation with the applicable Additional
Agent and with the Arrangers; provided that the fees to be provided to any
Additional Agent appointed pursuant to clauses (x) and (y) shall be limited as
described in the Facilities Fee Letter; provided that (a) you may not appoint
more than (i) 5 additional bookrunners in respect of the Senior Credit
Facilities and (ii) 5 additional bookrunners in respect of the Bridge
Facilities, (b) [reserved], (c) in the case of each of the Term Loan Facilities
and the

 

3



--------------------------------------------------------------------------------

Bridge Facilities, each of Barclays and CACIB shall receive no less than 30% of
the total economics with respect to each of the Term Loan Facilities and the
Bridge Facilities and GS shall receive no less than 6.67% of the total economics
with respect to each of the Term Loan Facilities and the Bridge Facilities,
(d) you may not allocate a greater percentage of the total economics in respect
of each of the Term Loan Facilities and the Bridge Facilities to any such
Additional Agent than the percentage of the total economics with respect to the
Term Loan Facilities and the Bridge Facilities allocated to Barclays or CACIB
and (e) to the extent you appoint Additional Agents (x) with respect to the Term
Loan Facilities and the Bridge Facilities, the aggregate economics allocated to,
and the aggregate commitment amounts of, Barclays, CACIB and GS, collectively,
under the Term Loan Facilities and the Bridge Facilities will be proportionately
reduced by the amount of the economics allocated to, and the commitment amount
of, each such Additional Agent (or its affiliate) under the Term Loan Facilities
and the Bridge Facilities and (y) to the extent you appoint Additional Agents
with respect to the Revolving Facility and the LC Facility, after you have
received commitments with respect to the full amount of the Revolving Facility
and LC Facility, the commitments of Barclays, CACIB and GS, with respect to the
Revolving Facility and the LC Facility will be proportionately reduced by the
amount of the economics allocated to, and the commitment amount of, each such
Additional Agent (or its affiliate) under the Revolving Facility and the LC
Facility. Upon your exercise, if any, of the Designation Right and the execution
and delivery by the Additional Agent(s) of customary joinder documentation,
which shall not add any conditions to the availability of the Facilities or
change the terms of the Facilities or increase compensation payable by you in
connection therewith except as set forth in this Commitment Letter and the
Facilities Fee Letter and which shall otherwise be reasonably acceptable to you
and us, each such Additional Agent shall, to the extent provided in such
joinder, constitute a “Commitment Party” for all purposes under this Commitment
Letter and the Facilities Fee Letter.

Our fees for our commitment and for services related to the Facilities are set
forth in the arranger fee letter entered into by the Company and the Commitment
Parties on the date hereof (the “Facilities Fee Letter”), the agent fee letter
entered into by the Company, Barclays and CACIB on the date hereof (the “Agent
Fee Letter”) and any other fee letter to any other Lender consented to by the
Lead Arrangers holding (or whose affiliates hold) a majority of the aggregate
commitments under the Term Loan Facilities and the Bridge Facilities (together
with the Facilities Fee Letter and the Agent Fee Letter, the “Fee Letter”).

 

2. Conditions Precedent.

Each Commitment Party’s commitment and agreements hereunder are subject solely
to the conditions set forth in the proviso of the second sentence of Section 1
and Exhibit D hereto and the execution and delivery by the Credit Parties of the
Senior Credit Facilities Documentation and the Bridge Facilities Documentation,
in each case to be negotiated and prepared in a manner consistent with this
Commitment Letter, including the Senior Credit Facilities Documentation
Principles and the Bridge Documentation Principles.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Senior
Credit Facilities Documentation and the Bridge Facilities Documentation
(collectively, the “Facilities Documentation”) or any other letter agreement or
other undertaking concerning the financing of the Combination to the contrary,
the Facilities Documentation shall not contain any conditions precedent to the
availability of the Facilities on the Closing Date other than the conditions
precedent expressly set forth in the first paragraph of this Section 1 and in
Exhibit D hereto, and the terms of the Facilities Documentation will be such
that they do not impair the availability of the Facilities on the Closing Date
if such conditions are satisfied (it being understood that, to the extent that
any security interest in the Collateral (other than any Collateral the security
interest in which may be perfected by (x) the filing of a UCC financing
statement under the Uniform Commercial Code, (y) intellectual property filings
with the United States Patent or Trademark

 

4



--------------------------------------------------------------------------------

Office or the United States Copyright Office or (z) the delivery of certain
certificated equity interests constituting Collateral, except that certificated
equity interests of the Target’s subsidiaries, together with any stock power or
similar endorsement in blank for the relevant certificate (to the extent
required by the term sheet attached hereto as Exhibit B) shall only be required
to be delivered on the Closing Date to the extent received from the Target after
your use of commercially reasonable efforts to obtain the same) is not or cannot
be provided and/or perfected on the Closing Date after your use of commercially
reasonable efforts to do so (without undue burden or cost), the provision and/or
perfection of such security interest will not constitute a condition precedent
to the availability of the Senior Credit Facilities on the Closing Date but such
security interest will be required to be perfected within 90 days after the
Closing Date with respect to mortgaged vessels and Collateral located in any
U.S. jurisdiction and within 180 days with respect to Collateral located in any
non-U.S. jurisdiction (or, in each case, such longer period as agreed to by the
Collateral Agent (as defined in Exhibit B hereto)), subject to arrangements
mutually agreed by the Collateral Agent and the Company and subject to
extensions thereof in the discretion of the Collateral Agent). Notwithstanding
anything in this Commitment Letter, the Fee Letter, the Facilities Documentation
or any other letter agreement or other undertaking concerning the financing of
the Combination to the contrary, the only representations and warranties the
accuracy of which will be a condition to the availability of the Facilities on
the Closing Date will be (i) the representations and warranties made by or with
respect to the Target in the Business Combination Agreement that are material to
the interests of the Lenders (as defined in Exhibit B and Exhibit C), in their
capacities as such, but only to the extent that you (or your affiliates) have
the right (after giving effect to any applicable notice and cure provisions) to
terminate your (or their) obligations under the Business Combination Agreement
or to decline to consummate the Combination (in each case, in accordance with
the terms of the Business Combination Agreement) as a result of a breach of such
representation or warranty (the “Specified Business Combination Agreement
Representations”) and (ii) the Specified Representations (as defined below). As
used herein, the term “Specified Representations” means representations made by
the Credit Parties, as applicable, relating to incorporation or formation;
organizational power and authority to enter into the Facilities Documentation;
due authorization, execution, delivery and enforceability, in each case, related
to, the borrowing under, guaranteeing under, performance of, and granting of
security interests in the Collateral pursuant to, of the Facilities
Documentation; solvency of the Company and its subsidiaries on a consolidated
basis on the Closing Date after giving effect to the transactions contemplated
herein (with solvency to be defined in a manner consistent with Annex I to
Exhibit D); the incurrence of the loans to be made under the Facilities
Documentation and the provision of the Guarantees (as defined in Exhibit B), in
each case under the Facilities, and the granting of the security interests in
the Collateral to secure the obligations under the Senior Credit Facilities, do
not conflict with the organizational documents of the Credit Parties; no
conflict with material debt agreements; Federal Reserve margin regulations; the
Investment Company Act; the use of loan proceeds not violating laws applicable
to sanctioned persons, the FCPA and similar laws; the Patriot Act; and, subject
to the limitations on the perfection of security interests set forth in this
paragraph, the creation and perfection (subject to agreed upon permitted liens
consistent with the Senior Credit Facilities Documentation Principles) of the
security interests granted in the Collateral. This paragraph, and the provisions
herein, shall be referred to as the “Limited Conditionality Provisions.”

 

3. Syndication.

The Arrangers intend, and reserve the right, to syndicate the Facilities to the
Lenders promptly following the date hereof, and you acknowledge and agree that
the commencement of syndication will occur in the discretion of the Arrangers.
The Arrangers will select the Lenders under the Senior Credit Facilities and the
Bridge Facilities after consultation with you and, with respect to the Lenders
under the Revolving Facility and the LC Facility, receipt of consent from you
(such consent not to be unreasonably withheld or delayed); provided that the
Arrangers will not syndicate to (a) those banks, financial institutions and
other institutional lenders separately identified in writing by you to us prior
to the date hereof and (b) any

 

5



--------------------------------------------------------------------------------

competitors of the Company, the Target or their respective subsidiaries that are
operating companies and are separately identified in writing by you from time to
time (such persons identified in the foregoing clauses (a) and (b), collectively
(including their affiliates that are clearly identifiable on the basis of such
affiliate’s name, in each case other than bona fide debt funds that are
affiliates of competitors of the Company, the Target or their respective
subsidiaries), the “Disqualified Lenders”). Notwithstanding any other provision
of this Commitment Letter (other than in connection with your Designation Right)
to the contrary, (a) unless you and we so agree in writing, no Commitment Party
shall be relieved or novated from its obligations hereunder (including our
obligations to fund the Facilities on the Closing Date) in connection with any
syndication, assignment or participation of the Facilities, including our
commitments in respect thereof, until after the Closing Date has occurred and
(b) unless you agree in writing, each Commitment Party shall retain exclusive
control over all rights and obligations with respect to its commitments,
including all rights with respect to consents, modifications and amendments,
until the Closing Date has occurred. The Arrangers will lead the syndication,
including determining the timing of all offers to potential Lenders, any title
of agent or similar designations or roles awarded to any Lender (subject to your
Designation Right), the acceptance of commitments and the amounts offered (in
each case excluding the Disqualified Lenders and subject to your right to
consent to the identity of the Lenders under the Revolving Facility and the LC
Facility, which consent is not to be unreasonably withheld or delayed) and the
compensation provided to each Lender from the amounts to be paid to the
Arrangers pursuant to the terms of this Commitment Letter and the Facilities Fee
Letter. The Arrangers will, in consultation with you, determine the final
commitment allocations and will notify the Company of such determinations. You
agree to use commercially reasonable efforts to ensure that the Arrangers’
syndication efforts benefit from the existing lending relationships of the
Company and its subsidiaries. To facilitate an orderly and successful
syndication of the Facilities, you agree that, until the Syndication Date (as
hereinafter defined), the Company will not, and will use commercially reasonable
efforts to obtain contractual undertakings from the Target (which such
undertakings may be set forth in the Business Combination Agreement) that it
will not, syndicate or issue, attempt to syndicate or issue, or announce or
authorize the announcement of the syndication or issuance of or engage in any
material discussions concerning the syndication or issuance of, any debt
facility or any debt, equity or equity-linked security (including, without
limitation, any debt or preferred equity security convertible into common stock)
of the Company or Target or any of their respective subsidiaries, including any
refinancings, replacements or renewals of any debt facility or any debt, equity
or equity-linked security of the Company or the Target or any of their
respective subsidiaries if such activity would, in the reasonable good faith
judgment of the Arrangers, materially impair the primary syndication of the
Facilities, other than (a) the Facilities and (b) the issuance of the Takeout
Notes or other Takeout Debt (if any). For purposes of the immediately preceding
sentence, it is understood that (i) the Company’s, the Target’s and each of
their respective subsidiaries’ ordinary course capital leases, ordinary course
purchase money and equipment financings, and ordinary course bilateral letter of
credit (or similar) facilities, (ii) any secondary offering of equity securities
of the Company or the Target by any stockholder of the Company or the Target and
(iii) the issuance of equity or equity-linked securities in connection with any
equity-based compensation plan, equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement, in each case will not
be deemed to materially impair the primary syndication of the Facilities.

You agree, upon the execution of this Commitment Letter and until the earlier of
(x) a Successful Syndication (as defined in the Facilities Fee Letter) and (y)
60 days after the Closing Date (such earlier date, the “Syndication Date”), to
cooperate with the Arrangers in all syndication efforts, including in connection
with (i) the preparation of one or more customary information packages for each
of the Facilities regarding the business, operations and financial projections
of the Company and the Target (collectively, the “Confidential Information
Memorandum”) including all customary information relating to the transactions
contemplated hereunder prepared by or on behalf of the Company (deemed
reasonably necessary by the Arrangers to complete the syndication of the
Facilities) (it being understood

 

6



--------------------------------------------------------------------------------

that the Confidential Information Memorandum will include customary summary
historical and pro forma financial information) and (ii) the preparation of one
or more customary information packages for each of the Facilities reasonably
acceptable in format and content to the Arrangers (collectively, the “Lender
Presentation”) and the presentation of such Lender Presentation to, and
participation of senior management of the Company in meetings and other
communications with, prospective Lenders or agents in connection with the
syndication of the Facilities, in each case at times and locations to be
mutually agreed. In addition, you agree to use commercially reasonable efforts
to obtain, prior to the launch of syndication, (a) a public corporate family
rating from Moody’s Investors Service, Inc. (“Moody’s”) for the Company after
giving effect to the Combination and the other transactions contemplated
hereunder and any other material recent or pending transaction or financing,
(b) a public corporate credit rating from Standard & Poor’s Ratings Group, a
division of The McGraw Hill Corporation (“S&P”), for the Company after giving
effect to the Combination and the other transactions contemplated hereunder and
any other material recent or pending transaction or financing and (c) a public
credit rating for each of the Facilities and any Takeout Notes issued in lieu
thereof from each of Moody’s and S&P. Notwithstanding the Arrangers’ right to
syndicate the Facilities and receive commitments with respect thereto, or
anything otherwise contained in this Commitment Letter, it is agreed that
(x) the syndication of, or receipt of commitments or participations in respect
of, all or any portion of the Commitment Parties’ commitments hereunder prior to
the Closing Date and (y) the obtaining of the ratings referenced above shall not
be a condition to the Commitment Parties’ commitments hereunder. You will be
solely responsible for the contents of any such Confidential Information
Memorandum, Lender Presentation and related materials (other than, in each case,
any information contained therein that has been provided for inclusion therein
by the Commitment Parties solely to the extent such information relates to the
Commitment Parties) and all other information, documentation or materials
delivered to the Arrangers in connection therewith (collectively, the
“Information”) and you acknowledge that the Commitment Parties will be using and
relying upon the Information without independent verification thereof. Without
limiting your obligations to assist as set forth herein, it is understood that
except as set forth in the proviso of the second sentence of Section 1 and
paragraph 11 on Annex D, the commitments hereunder are not conditioned upon the
syndication of, or receipt of commitments or participations in respect of, the
Facilities and in no event shall the commencement or successful completion of
syndication or the obtaining of ratings constitute a condition to the
availability of the Facilities on the Closing Date. For the avoidance of doubt,
you will not be required to provide any information to the extent that the
provision thereof would violate any attorney-client privilege, law, rule or
regulation, or any obligation of confidentiality binding upon, or waive any
privilege that may be asserted by you, the Target or any of your respective
affiliates (provided that in the event that you do not provide information in
reliance on the exclusions in this sentence, you shall inform us that you are
not providing certain information and shall use commercially reasonable efforts
to communicate, to the extent permitted, the applicable information in a way
that would not violate the applicable obligation or privilege).

You agree that Information regarding the Facilities and Information provided by
the Company and Target or their respective representatives to the Arrangers in
connection with the Facilities (including, without limitation, draft and
execution versions of the Facilities Documentation, the Confidential Information
Memorandum, the Lender Presentation, and publicly filed financial statements,
and draft or final offering materials relating to contemporaneous securities
issuances by the Company) may be disseminated to potential Lenders and other
persons through one or more internet sites (including an IntraLinks, SyndTrak or
other electronic workspace (the “Platform”)) created for purposes of syndicating
the Facilities or otherwise, in accordance with the Arrangers’ standard
syndication practices, and in each case, subject to a market standard “click
through” or similar confidentiality agreement reasonably approved by you, and
you acknowledge that each Arranger and its affiliates will not be responsible or
liable to you or any other person or entity for damages arising from the use by
others of any Information or other materials obtained on the Platform, except,
in the case of damages to you but not to any other person, to the extent such
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from

 

7



--------------------------------------------------------------------------------

the gross negligence or willful misconduct of such Arranger or (A) any of its
controlled affiliates, (B) any of the respective directors or employees of such
Arranger or its controlled affiliates or (C) the respective advisors or agents
of such Arranger or its controlled affiliates, in the case of this clause (C),
acting at the instructions of such Arranger or its controlled affiliates.

You acknowledge that certain of the Lenders may be “public side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Company, the Target, or their respective affiliates or any of its or
their respective securities) (each, a “Public Lender”). At the request of the
Arrangers, you agree to assist us in preparing an additional version of the
Confidential Information Memorandum and the Lender Presentation to be used by
Public Lenders that does not contain material non-public information concerning
the Company or its affiliates or securities or to the best of your knowledge,
the Target or its affiliates or securities. It is understood that in connection
with your assistance described above, at the request of the Arrangers, you will
provide, and cause all other applicable persons to provide (including using
commercially reasonable efforts to cause the Target to provide) authorization
letters to the Arrangers authorizing the distribution of the Information to
prospective Lenders, and containing a representation to the Arrangers that the
public-side version does not include material non-public information about the
Company, the Target or their respective affiliates or its or their respective
securities (which such letters, in each case, shall include a customary “10b-5”
representation) and exculpating you, the Target, us and each of your, the
Target’s and our respective affiliates with respect to any liability related to
the use of the contents of the Confidential Information Memorandum or any
related marketing material by the recipients thereof. In addition, you will
clearly designate as such all Information provided to the Arrangers by or on
behalf of the Company or the Target which is suitable to make available to
Public Lenders. You acknowledge and agree that the following documents may be
distributed to Public Lenders, unless you advise the Arrangers in writing
(including by email) within a reasonable time prior to their intended
distributions that such documents should only be distributed to prospective
Lenders that are not Public Lenders: (a) drafts and final versions of the
Facilities Documentation; (b) administrative materials prepared by the Arrangers
for prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda); and (c) term sheets and notification of changes
in the terms of the Facilities.

 

4. Information.

You represent and covenant that (i) all written information concerning the
Company and its subsidiaries and, to the best of your knowledge, the Target and
its subsidiaries (other than financial projections, forward looking information
and information of a general economic or industry specific nature) provided
directly or indirectly by the Company to the Arrangers in connection with the
transactions contemplated hereunder is and will be, when furnished and when
taken as a whole and giving effect to all supplements thereto, complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which they
were made, not materially misleading and (ii) the financial projections and
other forward-looking information that have been or will be made available to
the Arrangers in connection with the transactions contemplated hereunder by or
on behalf of the Company have been and will be prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time such financial projections and other forward-looking information are
furnished to the Arrangers, it being understood and agreed that financial
projections are not a guarantee of financial performance and are subject to
significant uncertainties and contingencies many of which are beyond your
control, no assurance can be given that any party’s projections may be realized,
and actual results may differ from financial projections and such differences
may be material. You agree that if at any time prior to the later of (x) the
Closing Date and (y) the Successful Syndication of the Facilities, any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information and financial projections were being furnished, and
such representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and financial
projections so that such representations will be correct in all material
respects under those circumstances.

 

8



--------------------------------------------------------------------------------

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is the Commitment Parties’
policy to receive indemnification. You agree to the provisions with respect to
our indemnity and other matters set forth in Exhibit A, which is incorporated by
reference into this Commitment Letter.

 

6. Assignments; Amendments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Exhibit A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Each of the
Commitment Parties, after consultation with you, may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates (provided
that such affiliates agree to abide by the confidentiality provisions of
Section 7 of this Commitment Letter) and, as provided above, to any Lender prior
to the Closing Date; provided that, except for (a) assignments between Goldman
Sachs Lending Partners LLC and Goldman Sachs Bank USA and (b) any assignment to
an Additional Agent pursuant to Section 1 of this Commitment Letter, any
assignment by a Commitment Party to any potential Lender (including any
affiliate of the Commitment Party except as set forth in clause (a)) made prior
to the Closing Date shall not relieve such Commitment Party of its obligations
set forth herein to fund on the Closing Date that portion of the commitments so
assigned. Neither this Commitment Letter nor the Fee Letter may be amended or
any term or provision hereof or thereof waived or otherwise modified except by
an instrument in writing signed by each of the parties hereto or thereto, as
applicable, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto or
thereto, as applicable.

 

7. Confidentiality.

Please note that this Commitment Letter and the Fee Letter and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement may not be disclosed to any third party or
circulated or referred to publicly without the prior written consent of the
Commitment Parties party thereto except, after providing written notice to the
applicable Commitment Parties, pursuant to a subpoena or order issued by a court
of competent jurisdiction or by a judicial, administrative or legislative body
or committee or if the Commitment Parties otherwise consent to such disclosure;
provided that we hereby consent to your disclosure of (i) this Commitment
Letter, the Fee Letter and such communications and discussions to the Company’s
and (on a redacted basis reasonably satisfactory to the Arrangers, the Senior
Credit Facilities Administrative Agents and the Bridge Administrative Agent with
respect to the Fee Letter) the Target’s directors, officers, employees, agents,
accountants, legal counsel and other advisors who are directly involved in the
consideration of the Facilities and who have been informed by you of the
confidential nature of such advice and this Commitment Letter and the Fee
Letter, (ii) this Commitment Letter, the Fee Letter and such communications and
discussions as required by applicable law, rule or regulation (including any
public filings of this Commitment Letter or in any prospectus or offering
memorandum related to the Takeout Notes, Takeout Debt or any other offering) or
compulsory legal process (in which case you agree to inform us promptly thereof
to the extent not prohibited by law), (iii) the information contained in Exhibit
B and Exhibit C to Moody’s and S&P, (iv) this Commitment Letter and its contents
to the extent that such

 

9



--------------------------------------------------------------------------------

information becomes publicly available other than by reason of improper
disclosure by you in violation of any confidentiality obligations hereunder,
(v) the fees contained in the Fee Letter as part of a generic disclosure of
aggregate sources and uses related to fee amounts to the extent required in
marketing materials, any proxy or other public filing or any prospectus or other
offering memorandum and (vi) this Commitment Letter, the Fee Letter and the
contents hereof or thereof to the extent necessary to enforce your rights and
remedies hereunder or thereunder; provided, further, that any such information
described in foregoing clause (i) or (iii) is supplied only on a confidential
basis after consultation with the Commitment Parties. The terms of this
paragraph as they relate to this Commitment Letter (but not the Facilities Fee
Letter or the Agent Fee Letter or any other Fee Letter) shall automatically
terminate one year from the date of this Commitment Letter.

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you or any of your respective
subsidiaries or affiliates; provided that nothing herein will prevent any
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
self-regulatory or any governmental bank regulatory authority exercising or
purporting to exercise examination or regulatory authority) to inform you
promptly thereof to the extent not prohibited by law), (b) upon the request or
demand of any regulatory authority having or purporting to have jurisdiction
over such person or any of its affiliates, (c) to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure by such person, (d) to the extent that such
information was already in such Commitment Party’s possession and is not, to
such Commitment Party’s knowledge, subject to any existing confidentiality
obligations that would prohibit such disclosure or was independently developed
by such Commitment Party, (e) to such person’s affiliates (with such Commitment
Party being responsible for such affiliates’ compliance with this paragraph) and
such person’s and its affiliates’ respective officers, directors, partners,
members, employees, legal counsel, independent auditors and other experts or
agents who need to know such information and on a confidential basis, (f) to
potential and prospective Lenders, participants and any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the
Company and its obligations under the Facilities (in each case other than
Disqualified Lenders), in each case, who agree to be bound by similar
confidentiality provisions (including, for the avoidance of doubt, by means of a
click-through or otherwise), (g) to Moody’s and S&P; provided that such
information is limited to Exhibits B and C and is supplied only on a
confidential basis after consultation with you or (h) for purposes of
establishing a “due diligence” defense. Each Commitment Party’s obligation under
this paragraph shall remain in effect until the earlier of (i) one year from the
date hereof and (ii) the date any definitive Facilities Documentation is entered
into by the Commitment Parties, at which time any confidentiality undertaking in
the definitive Facilities Documentation shall supersede this provision.
Notwithstanding any of the foregoing, each Commitment Party may disclose the
existence of the Facilities and information about the Facilities to market data
collectors, similar services providers to the lending industry, and service
providers to the Commitment Parties in connection with the administration and
management of the Facilities and the other loan documents.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party, together with its respective affiliates
(each, collectively, a “Commitment Party Group”), is a full service financial
services firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, investment research, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, each Commitment Party Group may make or hold a broad array of

 

10



--------------------------------------------------------------------------------

investments and actively trade debt and equity securities (or related derivative
securities) and/or financial instruments (including bank loans) for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities and/or instruments. In addition, each
Commitment Party Group may at any time communicate independent recommendations
and/or publish or express independent research views in respect of such debt and
equity securities or other financial instruments. Such investment and other
activities may involve securities and instruments of you or the Target or your
or its Affiliates, as well as of other entities and persons and their affiliates
which may (i) be involved in transactions arising from or relating to the
engagement contemplated by this Commitment Letter, (ii) be customers or
competitors of you or the Target or your or its Affiliates, or (iii) have other
relationships with you or the Target or your or its Affiliates. In addition,
each Commitment Party Group may provide investment banking, underwriting and
financial advisory services to such other entities and persons. Each Commitment
Party Group may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in your securities or those of such other entities. The transactions
contemplated by this Commitment Letter may have a direct or indirect impact on
the investments, securities or instruments referred to in this paragraph.
Although each Commitment Party Group in the course of such other activities and
relationships may acquire information about the transaction contemplated by this
Commitment Letter or other entities and persons which may be the subject of the
transactions contemplated by this Commitment Letter, no Commitment Party Group
shall have any obligation to disclose such information, or the fact that such
Commitment Party Group is in possession of such information, to you or to use
such information on the Company’s behalf.

Consistent with their respective policies to hold in confidence the affairs of
its customers, no Commitment Party Group will furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter to any other companies, or use such information in connection with the
performance by such Commitment Party Group of services for any other companies.
Furthermore, you acknowledge that no Commitment Party Group and none of their
respective affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

Each Commitment Party Group may have economic interests that conflict with
yours, or those of your equity holders and/or affiliates. You agree that each
Commitment Party Group will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Commitment Party Group and you or
your equity holders or affiliates. You acknowledge and agree that the
transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Commitment Party Groups, on the
one hand, and you on the other, and in connection therewith and with the process
leading thereto, (i) no Commitment Party Group has assumed an advisory or
fiduciary responsibility in favor of you or your equity holders or affiliates
with respect to the financing transactions contemplated hereby, or in each case,
the exercise of rights or remedies with respect thereto or the process leading
thereto (irrespective of whether such Commitment Party has advised, is currently
advising or will advise you, your equity holders or your affiliates on other
matters) or any other obligation to you except the obligations expressly set
forth in this Commitment Letter and the Fee Letter and (ii) each Commitment
Party Group is acting solely as a principal and not as the agent or fiduciary of
you, your management, equity holders, affiliates, creditors or any other person.
You acknowledge and agree that you have consulted your own legal and financial
advisors to the extent you deemed appropriate and that you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto. You agree that you will not claim that any Commitment
Party Group has rendered advisory services of any nature or respect, or owes you
a

 

11



--------------------------------------------------------------------------------

fiduciary or similar duty, in connection with such transactions or the process
leading thereto and you agree to waive, to the fullest extent permitted by law,
any claims that you may have against the Commitment Parties or any of their
respective affiliates for breach of fiduciary duty or alleged breach of
fiduciary duty and agree that neither the Commitment Parties nor their
respective affiliates shall have any liability (whether direct or indirect) to
you in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of or in right of you, including your
equityholders, employees or creditors.

In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning you and other companies
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to the Commitment Parties hereunder.

In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice. Notwithstanding anything herein to the contrary, you and we
(and each of your employees, representatives and other agents) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the Facilities and all materials of any kind (including opinions or
other tax analyses) that are provided to you or us relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure will remain subject to the confidentiality provisions
hereof (and the foregoing sentence will not apply) to the extent reasonably
necessary to enable the parties hereto, their respective affiliates, and their
respective affiliates’ directors and employees to comply with applicable
securities laws. For this purpose, “tax treatment” means U.S. federal or state
income tax treatment, and “tax structure” is limited to any facts relevant to
the U.S. federal income tax treatment of the transactions contemplated by this
Commitment Letter but does not include information relating to the identity of
the parties hereto or any of their respective affiliates.

 

9. Miscellaneous.

Each Commitment Party’s commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Transactions, (ii) the date on
which the Business Combination Agreement has been irrevocably terminated in
accordance with its terms and (iii) the Outside Date (as defined below). Subject
to the provisions of the next paragraph and the terms of the Facilities Fee
Letter, you may terminate this Commitment Letter and/or terminate in whole or in
part each Commitment Party’s commitments hereunder on a pro rata basis. In
addition, (a) each Commitment Party’s commitments hereunder to provide and
arrange the Bridge Loans will be reduced to the extent and in the order of
priority described herein by any issuance of the Takeout Notes or other Takeout
Debt (in each case, in escrow or otherwise) and (b) the aggregate principal
amount of the 6-Year Bridge Loans or the 8-Year Bridge Loans shall be
automatically reduced on a dollar-for-dollar basis by the aggregate net cash
proceeds of all Equity Offerings consummated prior to the launch of general
syndication of the Bridge Facilities; provided, however, that the Company can
elect which of the Bridge Facilities to reduce so long as any such reduction
shall not result in the 6-Year Bridge Facility or the 8-Year Bridge Facility
being in an amount less than $400.0 million.

As used herein, the “Outside Date” shall mean 11:59 p.m. (New York City time) on
June 18. 2018.

The fee and expense reimbursement and alternate transaction fee provisions set
forth in the Facilities Fee Letter and Sections 3, 4, 5 (including Exhibit A),
8, the first paragraph of Section 7 and this Section 9 of this Commitment Letter
will remain in full force and effect in accordance with their terms regardless
of whether the definitive Facilities Documentation is executed and delivered and
notwithstanding the expiration or termination of this Commitment Letter or the
Commitment Parties’ commitments and agreements hereunder; provided that your
obligations under this Commitment Letter and the Fee Letter,

 

12



--------------------------------------------------------------------------------

other than those provisions relating to confidentiality, the syndication of the
Facilities and provision of information in connection therewith (other than your
obligations to assist us with the syndication of the Facilities prior to the
Syndication Date and to supplement Information and financial projections in
accordance therewith) and the payment of annual agency fees to the Senior Credit
Facilities Administrative Agents and the Bridge Administrative Agent, shall
automatically terminate and be superseded by the terms of the definitive
Facilities Documentation to the extent covered thereby, upon the initial funding
thereunder and the payment of all amounts owing at such time hereunder and under
the Fee Letter.

Notwithstanding anything in Section 7 to the contrary, the Arrangers may place
advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of information on the Internet or World
Wide Web as they may choose, and circulate similar promotional materials, after
the closing of the Combination in the form of a “tombstone” or otherwise
describing the names of you and your affiliates, and the amount, type and
closing date of the Combination, all at expense of the Arrangers and in each
case in consultation with you.

Each party hereto agrees for itself and its affiliates that any suit or
proceeding arising in respect to this Commitment Letter or the Commitment
Parties’ commitments or agreements hereunder or the Fee Letter will be heard
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state or federal
court located in the Borough of Manhattan in the City of New York, and each
party hereto agrees to submit to the exclusive jurisdiction of, and to venue in,
such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of the Commitment Parties’ commitments
or agreements or any matter referred to in this Commitment Letter or the Fee
Letter is hereby waived by the parties hereto. This Commitment Letter and the
Fee Letter will be governed by and construed in accordance with the laws of the
State of New York; provided, however, that (i) the interpretation of the
definition of Comet Material Adverse Effect and whether or not a Comet Material
Adverse Effect has occurred, (ii) the determination of the accuracy of any
Specified Business Combination Agreement Representations and whether as a result
of any inaccuracy thereof you (or your affiliates) have the right to terminate
your (or their) obligations under the Business Combination Agreement or to
decline to consummate the Combination (in each case in accordance with the terms
of the Business Combination Agreement) as a result of a breach of such
representation or warranty and (iii) the determination of whether the
transactions contemplated by the Business Combination Agreement have been
consummated in accordance with the terms of the Business Combination Agreement,
in each case, shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to any choice or conflicts of law
provisions thereof that would result in the application of the laws of any other
jurisdiction.

In respect of any judgment or order given or made for any amount due in
connection with this Commitment Letter or the Fee Letter that is expressed and
paid in a currency (the “judgment currency”) other than U.S. Dollars, you will
indemnify the Arrangers against any loss incurred by the Arrangers as a result
of any variation as between (i) the rate of exchange at which the U.S. Dollar
amount is converted into the judgment currency for the purpose of such judgment
or order and (ii) the rate of exchange at which the Arrangers are able to
purchase U.S. Dollars with the amount of the judgment currency actually received
by the Arrangers. The foregoing indemnity will constitute a separate and
independent obligation of yours and will survive any termination of this
Commitment Letter, and will continue in full force and effect notwithstanding
any such judgment or order as aforesaid. The term “rate of exchange” will
include any premiums and costs of exchange payable in connection with the
purchase of or conversion into U.S. Dollars.

 

13



--------------------------------------------------------------------------------

Each of the parties hereto agrees that (i) this Commitment Letter is a valid,
binding and enforceable agreement with respect to the subject matter contained
herein, including an agreement of each party to negotiate in good faith the
Facilities Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the commitments
provided hereunder are subject only to conditions precedent as expressly
provided in the first paragraph of Section 2 above and in Exhibit D hereto, and
(ii) the Fee Letter is a valid, binding and enforceable agreement of the parties
thereto with respect to the subject matter set forth therein.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) the Commitment Parties and each Lender may be
required to obtain, verify and record information that identifies the Company
and each of the other Guarantors, which information includes the name and
address of the Company and each of the other Guarantors and other information
that will allow the Commitment Parties and each Lender to identify the Company
and each of the other Guarantors in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
for the Commitment Parties and each Lender. You hereby acknowledge and agree
that the Arrangers shall be permitted to share any or all such information with
the Lenders.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf or tif format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter, the Fee Letter, and any
other agreement entered into by the parties hereto on the date hereof are the
only agreements that have been entered into among the parties hereto with
respect to the Facilities and set forth the entire understanding of the parties
with respect thereto and supersede any prior written or oral agreements among
the parties hereto with respect to any of the matters referred to in this
Commitment Letter.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter, on or before 11:59 p.m. New York City time on December 22, 2017,
whereupon this Commitment Letter and the Fee Letter will become binding
agreements between you and the Commitment Parties party thereto. If the
Commitment Letter and the Fee Letter have not been signed and returned as
described in the preceding sentence by such date, this offer will terminate on
such date. We look forward to working with you on this transaction.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

Very truly yours, BARCLAYS BANK PLC

By:  

/s/ Craig Molson

Name:   Craig Molson Title:   MD

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

BARCLAYS BANK PLC

Term B Facility Commitment Percentage: 45%

Term C Facility Commitment Percentage: 45%

Revolving Facility Commitment Amount: $80,000,000

Revolving Facility LC Issuing Lender sublimit: $0

LC Facility Commitment Amount: $120,000,000

LC Facility Issuing Lender sublimit: $0

6-Year Bridge Facility Commitment Percentage: 45%

8-Year Bridge Facility Commitment Percentage: 45%

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:  

/s/ Gary Herzog

Name:   Gary Herzog Title:   Managing Director By:  

/s/ Paul Brown

Name:   Paul Brown Title:   Managing Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

Term B Facility Commitment Percentage: 45%

Term C Facility Commitment Percentage: 45%

Revolving Facility Commitment Amount: $250,000,000

Revolving Facility LC Issuing Lender sublimit : $50,000,000

LC Facility Commitment Amount: $200,000,000

LC Facility Issuing Lender sublimit: $750,000,000

6-Year Bridge Facility Commitment Percentage: 45%

8-Year Bridge Facility Commitment Percentage: 45%

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Attachment to Commitment Letter

GOLDMAN SACHS BANK USA

Term B Facility Commitment Percentage: 10%

Term C Facility Commitment Percentage: 10%

Revolving Facility Commitment Amount: $0

Revolving Facility LC Issuing Lender sublimit: $0

LC Facility Commitment Amount: $100,000,000

LC Facility Issuing Lender sublimit: $0

6-Year Bridge Facility Commitment Percentage: 10%

8-Year Bridge Facility Commitment Percentage: 10%

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:

 

MCDERMOTT INTERNATIONAL, INC.

By:  

/s/ Stuart Spence

Name:   Stuart Spence Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Company or the
Target, in connection with or as a result of either this arrangement or any
matter referred to in this Commitment Letter or the Fee Letter (collectively,
the “Letters”), the Company agrees to periodically reimburse each Commitment
Party for its reasonable and documented legal and other expenses (limited in
respect of legal expenses to the reasonable and documented expenses of one firm
of counsel for all Indemnified Persons (as defined below) taken as a whole and
one firm of local counsel in each appropriate jurisdiction (and, in the case of
an actual or perceived conflict of interest where the person affected by such
conflict retains its own counsel, of another firm of counsel for such affected
person in each relevant jurisdiction)) incurred in connection therewith. The
Company also agrees to indemnify and hold each Commitment Party and its
officers, directors, employees, agents, members and affiliates (and successors
and assigns) (each such person, an “Indemnified Person”) harmless against any
and all losses, claims, damages or liabilities to any such Indemnified Person in
connection with or as a result of either this arrangement or any matter referred
to in the Letters (whether or not such investigation, litigation, claim or
proceeding is brought by you, your equity holders or creditors or an Indemnified
Person and whether or not any such Indemnified Person is otherwise a party
thereto), except to the extent that such loss, claim, damage or liability
(x) has been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from (i) the gross negligence, bad faith or
willful misconduct of such Indemnified Person or any of its controlled
affiliates or controlling persons or any of the officers, directors, employees,
agents or members of any of the foregoing in performing the services that are
the subject of the Letters or (ii) a material breach of the funding obligations
of such Commitment Party under the Letters or (y) has resulted from a dispute
solely among the Commitment Parties that does not involve an act or omission by
the Company or any of its affiliates and is not brought against such Commitment
Party in its capacity as an agent or arranger or similar role under any
Facility. If for any reason the foregoing indemnification is unavailable to any
Commitment Party or insufficient to hold it harmless, then the Company will
contribute to the amount paid or payable by the Commitment Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) the Company and its affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) such Commitment Party on the other hand in the matters contemplated by the
Letters as well as the relative fault of (i) the Company and its affiliates,
shareholders, partners, members or other equity holders and (ii) such Commitment
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Company under this paragraph will be in addition to any
liability which the Company may otherwise have, will extend upon the same terms
and conditions to any affiliate of a Commitment Party and the partners, members,
directors, agents, employees and controlling persons (if any), as the case may
be, of such Commitment Party and any such affiliates, and will be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, each Commitment Party and each other Indemnified
Person. The Company also agrees that neither any Indemnified Person nor any of
its affiliates, partners, members, directors, agents, employees or controlling
persons will have any liability based on its or their exclusive or contributory
negligence to the Company or any person asserting claims on behalf of or in
right of the Company or any other person in connection with or as a result of
either this arrangement or any matter referred to in the Letters, except to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Company or their respective affiliates, shareholders, partners or other equity
holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnified Person in performing the services that
are the subject of the Letters. The parties hereto agree that in no event will
any Indemnified Person or any other party have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such Indemnified Person’s or such other party’s activities related to the
Letters; provided that, nothing contained in this sentence shall limit your
indemnification and reimbursement obligations to the extent expressly set forth
herein.

 

Exhibit A-1



--------------------------------------------------------------------------------

The Company will not be required to indemnify any Indemnified Person for any
amount paid or payable by such Indemnified Person in the settlement of any
action, proceeding or investigation without the Company’s consent, which consent
will not be unreasonably withheld, conditioned or delayed; provided that the
foregoing indemnity will apply to any such settlement in the event that the
Company was offered the ability to assume the defense of the action that was the
subject matter of such settlement and elected not to so assume; provided,
further, that if there is a final and non-appealable judgment by a court of
competent jurisdiction, you agree to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with the other provisions of this Exhibit A. The provisions of this Exhibit A
will survive any termination of the commitments or completion of the arrangement
provided by the Letters.

 

Exhibit A-2



--------------------------------------------------------------------------------

Exhibit B

Senior Term Loan B Facility

Senior Term Loan C Facility

Senior Revolving Credit Facility

Senior Letter of Credit Facility

Summary of Terms and Conditions

This Summary outlines certain terms of the Senior Credit Facilities referred to
in the Commitment Letter, of which this Exhibit B is a part. Certain capitalized
terms used herein are defined in the Commitment Letter.

 

Borrower:    A wholly owned subsidiary of the Company organized in the
Netherlands and/or a state of the United States, will be the borrower under the
Senior Credit Facilities; provided that the Company may, if satisfactory to the
Lead Arrangers, include an entity (which may be the Company) organized in
Panama, as a co-borrower (collectively, the “Borrower”). Guarantors:    Subject
to the limitations set forth below in this section, all obligations of (i) the
Borrowers under the Senior Credit Facilities (the “Borrower Obligations”) and
(ii) the Company and its subsidiaries under interest rate protection, commodity
trading or hedging, currency exchange or other hedging or swap arrangements or
cash management arrangements entered into with a person that is either of the
Senior Credit Facilities Administrative Agents (as defined below) or any Lender
or any affiliate of either of the Senior Credit Facilities Administrative Agents
or any Lender, in each case, at the time of entering into such arrangements or
in existence on the Closing Date (the “Hedging/Cash Management Arrangements”)
will be unconditionally guaranteed jointly and severally on a senior secured
basis (the “Guarantees”), by the Company and each existing and subsequently
acquired or organized direct or indirect wholly-owned restricted subsidiary of
the Company (other than any Excluded Subsidiary referred to below) (all
companies which provide guarantees, collectively, the “Guarantors” and, together
with the Borrower, the “Credit Parties”).    For purposes hereof, “Excluded
Subsidiaries” shall be defined to include, at any time, (a) any subsidiary that
is an immaterial subsidiary or a non-wholly owned subsidiary, (b) any non-U.S.
subsidiary if at such time such guarantee would result in any breach of any law
or regulation (or analogous restriction) of the jurisdiction of organization of
such subsidiary or result in a substantial risk to the officers or directors of
such Person or a civil or criminal liability, and (c) any subsidiary under
circumstances where the Senior Credit Facilities Administrative Agents determine
in their sole discretion (in consultation with the Company) that the cost,
burden, difficulty or consequence of providing such Guarantee at such time is
excessive in relation to the value afforded thereby. If any wholly-owned
subsidiary of the Company is an Excluded Subsidiary solely as a

 

Exhibit B-1



--------------------------------------------------------------------------------

   result of clause (b) of the preceding sentence, the Company shall use
commercially reasonable efforts (as determined by the Senior Credit Facilities
Administrative Agents) to obtain the relevant governmental or third party
consent or other authority to permit such subsidiary to become a Guarantor or to
mitigate such risk of liability.    The Senior Credit Facilities Documentation
will contain appropriate exclusions and related provisions (including keepwell
or similar provision) regarding guarantees and other credit support to be
provided in respect of swap obligations by any Guarantor that is not an
“eligible contract participant” as defined in the Commodity Exchange Act, as
amended, and regulations thereunder. Joint Lead Arrangers and Joint Lead
Bookrunners:   

 

Subject to the Company’s Designation Right, Barclays Bank PLC (“Barclays”),
Crédit Agricole Corporate and Investment Bank (“CACIB”) and Goldman Sachs Bank
USA (“GS”) will act as joint lead arrangers and joint lead bookrunners (in such
capacities, the “Lead Arrangers”) for the Senior Credit Facilities and will
perform the duties customarily associated with such roles.

Administrative Agent    and Collateral Agent:    (i) Barclays will act as sole
and exclusive administrative agent (in such capacity, the “Term Loan
Administrative Agent”) in respect of the Term Loan Facilities (as defined below)
and will perform the duties customarily associated with such role, (ii) CACIB
will act as sole and exclusive administrative agent in respect of the Revolving
Facility and the LC Facility (in such capacity, the “Revolving and LC Facilities
Administrative Agent” and, together with the Term Loan Administrative Agent, the
“Senior Credit Facilities Administrative Agents”) and will perform the duties
customarily associated with such role and (iii) CACIB will act as sole and
exclusive collateral agent (in such capacity, the “Collateral Agent”) in respect
of the Senior Credit Facilities and will perform the duties customarily
associated with such role. Documentation Agent:    One or more financial
institutions selected by the Lead Arrangers in consultation with the Company.
Syndication Agents:    One or more financial institutions selected by the Lead
Arrangers in consultation with the Company. Lenders:    Various banks, financial
institutions and institutional lenders selected by the Lead Arrangers, excluding
any Disqualified Lender and, in respect of the Revolving Facility and the LC
Facility, reasonably acceptable to the Company (each, a “Lender” and,
collectively, the “Lenders”).

 

Exhibit B-2



--------------------------------------------------------------------------------

Term B Facility:    A $1,750 million senior secured first lien term loan
facility (the “Term B Facility” and the loans thereunder, the “Term B Loans”).
   Purpose and Use of Proceeds: On the Closing Date, the proceeds of the Term B
Facility will be used to finance in part the Combination (including the
repayment of all existing indebtedness for borrowed money of the Target and the
cash collateralization of existing financial and performance letters of credit
issued under any revolving or letter of credit facility of the Target (other
than certain bilateral letter of credit facilities and immaterial
indebtedness)), the repayment of all existing indebtedness for borrowed money of
the Company and the cash collateralization of existing financial and performance
letters of credit issued under any revolving or letter of credit facility of the
Company (other than certain bilateral letter of credit facilities and immaterial
indebtedness), and the payment of fees and expenses in connection with the
Transactions.    Availability: The Term B Facility will be available in one
drawing on the Closing Date. Amounts borrowed under the Term B Facility that are
repaid or prepaid may not be reborrowed.    Maturity and Amortization: The
maturity date of the Term B Facility will be the 7th anniversary of the Closing
Date (the “Term B Maturity Date”); provided that if either the Revolving
Facility Maturity Date or LC Facility Maturity Date is earlier than the 5th
anniversary of the Closing Date, the Term B Maturity Date will be the 6th
anniversary of the Closing Date. The outstanding principal amount of the Term B
Facility will be payable in equal quarterly amounts of 1.00% per annum prior to
the Term B Maturity Date, with the remaining balance, together with all other
amounts owed with respect thereto, payable on the Term B Maturity Date. Term C
Facility:    A $500 million senior secured first lien term loan facility (the
“Term C Facility,” and the loans thereunder the “Term C Loans”; the Term B
Facility and the Term C Facility, collectively the “Term Loan Facilities” and
the Term B Loans and Term C Loans, collectively the “Term Loans”). Commitments
under the Term C Facility will be automatically and permanently reduced in full
if the Company exercises its Reallocation Option (as defined below).    Purpose
and Use of Proceeds: The proceeds of the Term C Facility shall be available to
support the issuance, via 103% cash collateralization, of Performance Letters of
Credit and Financial Letters of Credit (in each case as defined in the Existing
Company Credit Agreement (as hereinafter defined)) with a sub-limit of
$250 million in respect of Financial Letters of Credit, available in U.S.
dollars (the “Term Letters of Credit”) to support obligations of the Company and
any direct or indirect subsidiary of the Company. In furtherance thereof, on the
Closing Date, the proceeds of the Term C Facility will be used by the Borrower
(together with cash on hand and other available sources of cash) to cash fund in
an amount not to exceed $500 million, an interest-bearing cash collateral
accounts established with a depository bank in the name of the Borrower and
invested in cash and cash equivalents as directed, absent an Event of Default,
by the Borrower (with any gains or losses being for the account of the Borrower)
(the “Cash Collateral Account”).

 

Exhibit B-3



--------------------------------------------------------------------------------

   Amounts on deposit in the Cash Collateral Account for the benefit of the
Funded LC Issuing Lenders will secure (i) the Borrower’s obligations in respect
of Term Letters of Credit on a super-priority basis and (ii) the other
obligations of the Borrower and the Guarantors under the Senior Credit
Facilities on a second-priority basis for the secured parties under the Senior
Credit Facilities Documentation. The Borrower shall cause the balance of the
Cash Collateral Account at all times to equal at least 103% of the face amounts
of all undrawn Term Letters of Credit plus all unpaid reimbursement obligations
with respect thereto (the “Senior Funded LC Exposure Amount”).    Term Letters
of Credit will be issued by one or more Lenders (or affiliates of such Lenders)
under any of the Senior Credit Facilities which have agreed in writing to be an
issuing bank under the Term C Facility that agree to issue Term Letters of
Credit and that are reasonably acceptable to the Company and the Term Loan
Administrative Agent (each in such capacity, a “Funded LC Issuing Lender”);
provided that no Funded LC Issuing Lender shall be required to issue trade or
commercial letters of credit or bank guarantees without its consent and each
such Term Letter of Credit must comply with the relevant Funded LC Issuing
Lender’s internal policies with respect thereto. Each Term Letter of Credit
shall expire not later than the earlier of (a) 12 months after its date of
issuance or such longer period of time as may be agreed by the applicable Funded
LC Issuing Lender and (b) the fifth business day prior to the Term C Maturity
Date; provided that any Term Letter of Credit may provide for renewal thereof
for additional periods of up to 12 months or such longer period as may be agreed
by the applicable Funded LC Issuing Lender (which in no event shall extend
beyond the date referred to in clause (b) above, except pursuant to arrangements
reasonably acceptable to the relevant Funded LC Issuing Lender).    Drawings
under any Term Letters of Credit shall be reimbursed by the Borrower on the next
succeeding business day if notice of such drawing is received prior to 11:00
a.m. or not later than 10:00 a.m. on the second business day following the date
of such notice if such notice is received after 11:00 a.m. To the extent that
the Borrower does not reimburse the applicable Funded LC Issuing Lender by such
time, funds shall be drawn from the Cash Collateral Account to so reimburse the
applicable Funded LC Issuing Lender.    The Borrower shall have the right (a) to
(subject to the requirements under “Mandatory Prepayments” as set forth below)
to reduce the amount of cash deposited in the Cash Collateral Account from time
to time to the extent of any excess of such funds over the Senior Funded LC
Exposure Amount, and such amounts shall be applied to prepay the Term C Facility
and (b) to increase the commitment of any Funded LC Issuing Lender in respect of
Term Letters of Credit with the consent of such Funded LC Issuing Lender, in its
sole discretion.

 

Exhibit B-4



--------------------------------------------------------------------------------

   No Funded LC Issuing Lender shall have any obligation to issue any Term
Letter of Credit if the Senior Funded LC Exposure Amount in respect of Term
Letters of Credit issued by it exceeds (or upon issuance of such Term Letter of
Credit would exceed) the aggregate commitments of such Funded LC Issuing Lender
in respect of Term Letters of Credit.    Availability: The Term C Facility will
be available in one drawing on the Closing Date. Amounts borrowed under the Term
C Facility that are repaid or prepaid may not be reborrowed.    Maturity and
Amortization: The maturity date of the Term C Facility will be the 7th
anniversary of the Closing Date (the “Term C Maturity Date”); provided that if
either the Revolving Facility Maturity Date or LC Facility Maturity Date is
earlier than the 5th anniversary of the Closing Date, the Term C Maturity Date
will be the 6th anniversary of the Closing Date. The Term C Loans will be
payable in equal quarterly amounts of 1.00% per annum prior to the Term C
Maturity Date, with the remaining balance, together with all other amounts owed
with respect thereto, payable on the Term C Maturity Date.

Revolving Facility:

   A $1,000 million senior secured revolving credit facility (the “Revolving
Facility” and the loans thereunder, the “Revolving Credit Loans”). The Revolving
Facility may be utilized for Performance Letters of Credit and Financial Letters
of Credit with a sub-limit of $200 million in respect of Financial Letters of
Credit) (the “Revolving Letters of Credit”).    Purpose and Use of Proceeds: The
proceeds of borrowings under the Revolving Facility will be used by the Company
and its subsidiaries for working capital, capital expenditures and for other
general corporate purposes (including permitted acquisitions); provided that the
amount of the Revolving Facility available to be utilized on the Closing Date
shall be subject to the limitation set forth immediately below.    Availability:
The Revolving Facility will be made available on the Closing Date in an amount
not to exceed $75 million to fund working capital. After the Closing Date, the
Revolving Facility will be available to provide for the ongoing working capital
requirements of the Company and its subsidiaries and for general corporate
purposes. Amounts borrowed may be repaid and reborrowed until the Revolving
Facility Maturity Date.    Additionally, subject to the second proviso under the
“Letters of Credit” section below, Revolving Letters of Credit may be issued on
the Closing Date in order to backstop or replace existing letters of

 

Exhibit B-5



--------------------------------------------------------------------------------

   credit outstanding on the Closing Date (including by “grandfathering” such
existing letters of credit if the issuer thereof is a Lender under the Revolving
Facility).    Maturity and Amortization: The Revolving Facility will mature, and
lending commitments will terminate, on the 5th anniversary of the Closing Date
(the “Revolving Facility Maturity Date”).    In connection with the Revolving
Facility, the Revolving and LC Facilities Administrative Agent (in such
capacity, the “Swingline Lender”) will make available to the Borrower a
swingline facility under which Borrower may make short-term borrowings (on
same-day notice) of up to $50 million under the Revolving Facility. Except for
purposes of calculating the commitment fee described in Annex I hereto, any such
swingline borrowings will reduce availability under the Revolving Facility on a
dollar-for-dollar basis.    Each Lender under the Revolving Facility (each, a
“Revolving Lender”) shall, promptly upon request by the Swingline Lender, fund
to the Swingline Lender its pro rata share of any swingline borrowings.

Letter of Credit Facility:

   A $1,200 million senior secured letter of credit facility (the “LC Facility”)
for the purpose of issuing Performance Letters of Credit (any such Performance
Letter of Credit, the “LC Facility Letters of Credit”). Prior to the Closing
Date, subject to receipt of commitments from Lenders therefor, the Company may
elect to increase commitments under the LC Facility dollar for dollar to match
any concurrent decrease in the Term C Facility in an aggregate principal amount
of up to $500 million (the “Reallocation Option”). Commitments under the
Reallocation Option may be made by existing Lenders or other lenders in
consultation with the Lead Arrangers; provided that no Lender hereunder is
obligated to provide commitments under the Reallocation Option.    Purpose and
Use of Proceeds: The LC Facility Letters of Credit will be used by the Company
and its subsidiaries to support performance obligations of the Company and any
direct or indirect subsidiary or joint venture of the Company.    Availability:
The LC Facility will be made available on the Closing Date to issue LC Facility
Letters of Credit in order to backstop or replace existing letters of credit
outstanding on the Closing Date (including by “grandfathering” such existing
letters of credit if the issuer thereof is a Lender under the LC Facility).   
Maturity and Amortization: The LC Facility will mature, and lending commitments
will terminate, on the 5th anniversary of the Closing Date (the “LC Facility
Maturity Date”).

 

Exhibit B-6



--------------------------------------------------------------------------------

Letters of Credit:

   LC Facility Letters of Credit and Revolving Letters of Credit (collectively,
the “Letters of Credit”) will be issued for the account of the Company to
support obligations of any of its subsidiaries or joint ventures by one or more
Lenders (or affiliates of such Lenders) under the applicable facility that agree
to issue Letters of Credit and that are reasonably acceptable to the Company and
the Revolving and LC Facilities Administrative Agent (each, an “Issuing
Lender”); provided that no Issuing Lender shall be required to issue trade or
commercial letters of credit or bank guarantees without its consent and each
such Letter of Credit must comply with the relevant Issuing Lender’s internal
policies with respect thereto; provided, further, that no Revolving Letters of
Credit may be issued if there is capacity under the Term C Facility to issue
such letter of credit. Each Letter of Credit shall expire not later than the
earlier of (a) 12 months after its date of issuance or such longer period of
time as may be agreed by the applicable Issuing Lender and (b) unless such
Letter of Credit has been cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender, the fifth
business day prior to the LC Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable; provided that any Letter of Credit may provide for
renewal thereof for additional periods of up to 12 months or such longer period
of time as may be agreed by the applicable Issuing Lender (which in no event
shall extend beyond the date referred to in clause (b) above, except to the
extent cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the relevant Issuing Lender).    Drawings under any Letter of
Credit shall be reimbursed by the Borrower not later than the date that is the
next succeeding business day if notice of such drawing is received by the
Borrower from the relevant Issuing Lender prior to 11:00 a.m., or not later than
10:00 a.m. on the second business day following the date of such notice if such
notice is received after 11:00 a.m. To the extent that the Borrower does not
reimburse the Issuing Lender within the time period specified above, the Lenders
under the Revolving Facility or LC Facility, as applicable, shall be irrevocably
obligated to reimburse the Issuing Lender pro rata based upon their respective
LC Facility commitments or Revolving Facility commitments, as applicable. If a
Lender becomes a defaulting Lender, then the Letter of Credit exposure of such
defaulting Lender will automatically be reallocated among the non-defaulting
Lenders pro rata in accordance with their commitments under the LC Facility or
Revolving Facility, as applicable, up to an amount such that the Letter of
Credit exposure of such non-defaulting Lender does not exceed its commitments
under the LC Facility or the Revolving Facility, as applicable. In the event
that such reallocation does not fully cover the Letter of Credit exposure of
such defaulting Lender, the Revolving and LC Facilities Administrative Agent or
any Issuing Lender may require the Borrower to cash collateralize such
“uncovered” exposure in respect of each outstanding Letter of Credit, and no
Issuing Lender will have any obligation to issue new Letters of Credit, or to
extend, renew or amend

 

Exhibit B-7



--------------------------------------------------------------------------------

   existing Letters of Credit to the extent the LC Facility Letter of Credit or
Revolving Letter of Credit exposure, as applicable, would exceed the commitments
of the non-defaulting Lenders under the LC Facility or Revolving Facility, as
applicable, unless such “uncovered” exposure is cash collateralized to the
Issuing Lender’s reasonable satisfaction. Incremental Facility:    After the
Closing Date, the Borrower will have the right to (A) increase revolving credit
commitments under the Senior Credit Facilities Documentation (each such
increase, an “Incremental Revolving Facility”) and (B) incur incremental
commitments consisting of one or more increases to the Term B Facility (an
“Incremental Term B Facility”) and/or incremental term loan facilities under the
Senior Credit Facilities Documentation (each such incurrence, together with each
Incremental Term B Facility, an “Incremental Term Loan Facility” and, together
with each Incremental Revolving Facility, collectively, the “Incremental
Facility”) in an aggregate amount not to exceed the sum of (x) $200 million and
(y) an additional amount not to exceed the sum of (I) $800 million and (II) the
amount of any voluntary prepayments and voluntary commitment reductions of the
Term B Facility, any Incremental Term Loan Facilities secured on a pari passu
basis with the Term B Facility and any voluntary permanent commitment reductions
of the Revolving Facility or Incremental Revolving Facilities prior to the date
of any such incurrence (to the extent not funded with the proceeds of long term
debt or replaced with revolving commitments), subject to, in the case of this
clause (y), the Senior Secured Leverage Ratio (to be defined in a mutually
acceptable manner and shall include all Leverage Ratio Debt (as defined in the
Existing Company Credit Agreement) that is secured by a Lien on the assets of
the Company or any of its restricted subsidiaries; provided that, the Senior
Secured Leverage Ratio shall be calculated net of the amount of funds on deposit
in the Cash Collateral Account) not exceeding the Senior Secured Leverage Ratio
as of the Closing Date on a pro forma basis on the date of incurrence and for
the most recent determination period, after giving effect to such Incremental
Facility and any acquisition consummated concurrently therewith and other
customary and appropriate pro forma adjustment events (assuming that all
commitments under any Incremental Revolving Facility were fully drawn) (the sum
of applicable amounts under clauses (x) and (y), the “Available Incremental
Amount”), in each case on terms and subject to conditions to be agreed; provided
that (i) the Borrower may incur the Available Incremental Amount under clauses
(x) and (y) in such order as it may elect in its sole discretion, (ii) any
Incremental Facility will share pari passu or on a junior lien basis in the
Collateral or be unsecured; (iii) no existing Lender will be obligated to
provide any portion of any Incremental Facility; (iv) (a) no default or event of
default exists or would exist after giving effect to any Incremental Facility
and (b) all representations and warranties are true and correct in all material
respects and would be true and correct in all material respects after giving
effect thereto (or, in each case, if such

 

Exhibit B-8



--------------------------------------------------------------------------------

   representation or warranty (x) is qualified by or subject to materiality or a
“material adverse change,” “material adverse effect” or similar term or
qualification, in all respects or (y) expressly relates to a given date or
period, shall be true and correct in all material respects (without duplication
of any materiality qualifiers set forth therein) as of the respective date or
for the respective period, as the case may be); (v) the Financial Covenants
would be satisfied on a pro forma basis on the date of incurrence and for the
most recent determination period, after giving effect to such Incremental
Facility (assuming that all commitments under any Incremental Revolving
Facility, as applicable, were fully drawn) and other customary and appropriate
pro forma adjustment events, including any acquisitions or dispositions after
the beginning of the relevant determination period but prior to or
simultaneously with the incurrence of such Incremental Facility; (vi) if such
Incremental Facility is an Incremental Term Loan Facility, (a) the yield (as
reasonably determined by the Term Loan Administrative Agent taking into account
interest margins, minimum LIBOR Rate, minimum Base Rate, upfront fees and OID on
such term loans with upfront fees and OID equated to interest margins based on
assumed four-year life-to-maturity but excluding customary arrangement,
syndication and commitment fees) applicable to such Incremental Term Loan
Facility will not be more than 50 basis points above the yield for the Term Loan
Facilities (as reasonably determined by the Term Loan Administrative Agent
consistent with the above (but including only those upfront fees or OID paid
generally to all of the Lenders under the Term B Facility at the time of the
incurrence of the Term B Facility)) unless the yield with respect to the Term B
Facility is increased by an amount equal to the difference between the yield
with respect to such Incremental Term Loan Facility less 50 basis points and the
yield for the Term Loan Facilities, (b) the maturity date applicable to such
Incremental Term Loan Facility that is secured on a pari passu basis with the
Term B Facility will not be earlier than the latest maturity date of any other
facility under the Senior Credit Facilities Documentation at the time of
incurrence of such Incremental Term Loan Facility, (c) the maturity date
applicable to such Incremental Term Loan Facility that is secured on junior
basis or is unsecured will not be earlier than 91 days after the latest maturity
date of any other facility under the Senior Credit Facilities Documentation,
(d) the weighted average life to maturity of such Incremental Term Loan Facility
will not be shorter than the weighted average life to maturity of any other
facility under the Senior Credit Facilities Documentation at the time of
incurrence of such Incremental Term Loan Facility and (e) all other terms of
such Incremental Term Loan Facility, if not consistent with the terms of the
Term Loan Facilities, will be as agreed upon between the Borrower and the
lenders providing such Incremental Term Loan Facility and will be reasonably
acceptable to the Term Loan Administrative Agent, except that such other terms
may not be more restrictive to the Company and the other Credit Parties, taken
as a whole, than those applicable to the Term Loan Facilities, unless such more
restrictive terms (1) are also added for the benefit of the corresponding
existing Lenders, (2) are

 

Exhibit B-9



--------------------------------------------------------------------------------

   applicable only after the latest maturity date of any then-existing facility
under the Senior Credit Facilities Documentation or (3) are otherwise reasonably
satisfactory in all respects to the Term Loan Administrative Agent and (vii) if
such Incremental Facility is an Incremental Revolving Facility, the Incremental
Revolving Facility shall be on terms and pursuant to documentation applicable to
the Revolving Facility; provided that the applicable margin applicable thereto
may be increased if necessary to be consistent with that for the Incremental
Revolving Facility. The proceeds of each Incremental Facility may be used to
provide for the ongoing working capital requirements of the Company and its
subsidiaries and for general corporate purposes and permitted acquisitions.

Incremental LC Facility

   After the Closing Date, the Borrower will have the right to increase
commitments with respect to the LC Facility under the Senior Credit Facilities
Documentation (each such increase, an “Incremental LC Facility”) in an aggregate
amount not to exceed the Available Floating LC Amount. The Available Floating LC
Amount shall be equal to the sum of (x) $500 million and (y) the amount of any
permanent repayment of the Loans under the Term C Facility less the aggregate
amount of letters of credit, bank guarantees and similar obligations issued
under bilateral facilities which are secured by assets of the Company or its
restricted subsidiaries (including the Closing Date Bilateral Amount) and any
other usage of the Available Floating LC Amount.    Any Incremental LC Facility
will be on terms and pursuant to the documentation applicable to the LC Facility
provided that the applicable margin applicable thereto may be increased if
necessary to be consistent with that for the Incremental LC Facility.    Each
Incremental LC Facility may be used solely to provide Performance Letters of
Credit for the benefit of the Company and its subsidiaries and (i)_ such
Incremental LC Facility will share on a pari passu basis in the Collateral;
(ii) no existing Lender will be obligated to provide any portion of any
Incremental LC Facility; and (iii) after giving effect thereto (a) no default or
event of default exists or would exist after giving effect to any Incremental
Facility and (b) all representations and warranties are true and correct in all
material respects and would be true and correct in all material respects after
giving effect thereto (or, in each case, if such representation or warranty
(x) is qualified by or subject to materiality or a “material adverse change,”
“material adverse effect” or similar term or qualification, in all respects or
(y) expressly relates to a given date or period, shall be true and correct in
all material respects (without duplication of any materiality qualifiers set
forth therein) as of the respective date or for the respective period, as the
case may be).

Refinancing Facility:

   The Senior Credit Facilities Documentation will permit the Borrower to
refinance loans under the Term Loan Facilities from time to time, in whole or
part, with one or more new term facilities (each, a

 

Exhibit B-10



--------------------------------------------------------------------------------

   “Refinancing Term Facility”), with the consent of the Company and the
institutions providing such Refinancing Term Facility or with one or more
additional series of senior unsecured notes or loans or senior secured notes or
loans that will be secured by the Collateral on a pari passu basis with the
Senior Credit Facilities or secured notes or loans that are junior in right of
security in the Collateral (any such notes or loans, “Refinancing Debt”);
provided that (i) any Refinancing Term Facility or Refinancing Debt does not
mature prior to the maturity date of, or have a shorter weighted average life
than, or, with respect to notes, have mandatory prepayment provisions (other
than related to customary asset sale, excess cash flow and change of control
offers) that could result in prepayments of such Refinancing Debt prior to, the
loans under the Term Loan Facilities being refinanced or repaid, (ii) the
Borrower shall be the borrower or issuer thereunder and there shall be no
guarantors in respect of any Refinancing Term Facility or Refinancing Debt that
are not Guarantors, (iii) with respect to (1) Refinancing Debt or (2) any
Refinancing Term Facility secured by liens on the Collateral that are junior in
priority to the liens on the Collateral securing the Senior Credit Facilities,
such agreements or liens will be subject to a customary intercreditor agreement
the form of which shall be agreed to by the Required Lenders (as defined below)
and the Lenders holding a majority of the commitments under the Revolving
Facility and documented on the Closing Date as an exhibit to the Senior Credit
Facilities Documentation, (iv) the covenants and events of default applicable to
the Refinancing Term Facilities or Refinancing Debt shall either be no more
restrictive taken as a whole as determined in good faith by the Company than the
terms applicable to the loans under the Term Loan Facilities being refinanced or
repaid or such terms and conditions shall not apply until all then outstanding
loans thereunder are no longer outstanding (unless such more restrictive terms
are also added for the benefit of the existing Term Loan Facilities, (v) the
aggregate principal amount of any Refinancing Term Facility or Refinancing Debt
shall not be greater than the aggregate principal amount of the loans under the
Term Loan Facilities being refinanced or repaid plus any fees, premiums,
original issue discount and accrued interest associated therewith, and costs and
expenses related thereto, and such loans under the Term Loan Facilities being
refinanced or replaced will be permanently reduced substantially simultaneously
with the issuance thereof and (vi) the perfection and priority of the security
interests securing the Senior Credit Facilities will not be adversely affected
in any material respect, as determined by the Collateral Agent in its reasonable
judgment.

Closing Date:

   The date on which the Senior Credit Facilities Documentation becomes
effective and the Combination is consummated (the “Closing Date”).

Interest Rate:

   As set forth on Annex I hereto.

Default Interest:

   With respect to overdue principal, the applicable interest rate plus 2.00%
per annum, and with respect to any other overdue amount, including overdue
interest, the interest rate applicable to Base Rate loans under the Revolving
Facility plus 2.00% per annum.

 

Exhibit B-11



--------------------------------------------------------------------------------

Funding Protection and Taxes:    Usual and customary for financings of this
type, with provisions protecting the Lenders and the Senior Credit Facilities
Administrative Agents from withholding tax liabilities (with customary
limitations and exclusions) in form and substance reasonably satisfactory to the
Company and the Senior Credit Facilities Administrative Agents; provided that
protection for increased costs imposed as a result of rules enacted or
promulgated under the Dodd-Frank Act or Basel III shall be included in the
Senior Credit Facilities Documentation; provided, further, that with respect to
provisions relating to cost and yield protection, no Lender shall be entitled to
demand compensation for any increased cost or reduction with respect thereto if
it is not the general policy or practice of such Lender to demand it in similar
circumstances under comparable provisions of other credit agreements (as
reasonably determined by such Lender). The Senior Credit Facilities
Documentation shall contain provisions regarding the timing for asserting a
claim under these provisions and permitting the Company to replace a Lender who
asserts such claim. Voluntary Prepayments and    Reductions in Commitments:   
Voluntary reductions of the unutilized portion of the commitments under the
Revolving Facility or LC Facility and prepayments of borrowings under the Senior
Credit Facilities will be permitted at any time (subject to customary notice
requirements), in minimum principal amounts to be agreed upon, without premium
or penalty, subject to (i) reimbursement of the Lenders’ redeployment costs in
the case of a prepayment of reserve adjusted Eurodollar Rate borrowings other
than on the last day of the relevant interest period and (ii) the “soft call”
premium provision described in the next paragraph. All voluntary prepayments of
the Term Loan Facilities will be applied as directed by the Borrower (or, in the
case of no direction, in direct order of maturity). Soft Call on Term Loans:   
The Borrower will pay a “prepayment premium” in connection with any Repricing
Event (as defined below) with respect to all or any portion of the loans under
the Term Loan Facilities that occurs on or before the 6-month anniversary of the
Closing Date (whether before or after acceleration of the Term Loans or the
commencement of any bankruptcy or insolvency proceeding), in an amount not to
exceed 1.0% of the principal amount of the loans under the Term Loan Facilities
subject to such Repricing Event. The term “Repricing Event” shall mean (i) any
prepayment or repayment of loans under the Term Loan Facilities with the
proceeds of, or any conversion of such loans into, any new debt financing or any
replacement debt financing, in either case, bearing interest at an “effective”
interest rate less than the “effective” interest rate applicable to the loans
under the Term Loan Facilities (as such comparative rates are determined by the
Term Loan Administrative Agent consistent with generally accepted financial
practice and, in any event, excluding any arrangement or

 

Exhibit B-12



--------------------------------------------------------------------------------

   commitment fees in connection therewith) and (ii) any amendment to the Term
Loan Facilities that, directly or indirectly, reduces the “effective” interest
rate applicable to the loans under the Term Loan Facilities (in each case, with
original issue discount and upfront fees, which shall be deemed to constitute
like amounts of original issue discount, being equated to interest margins in a
manner consistent with generally accepted financial practice based on an assumed
four-year life to maturity), including any mandatory assignment in connection
therewith with respect to each Lender under the applicable Term Loan Facility
that refuses to consent to such amendment; provided that “Repricing Event” will
not include any prepayment, repayment, amendment or refinancing in connection
with a change of control (to be defined in accordance with the Senior Credit
Facilities Documentation Principles) or any refinancing in connection with a
transformative acquisition (to be defined in accordance with the Senior Credit
Facilities Documentation Principles).

Mandatory Payments:

   The Borrower will prepay the Term B Loans (and, solely to the extent the Term
B Loans are no longer outstanding, the Term C Loans and, as set forth below,
Revolving Credit Loans) with the following mandatory prepayments (subject to
certain thresholds and basket amounts to be negotiated consistent with the
Senior Credit Facilities Documentation Principles):    1. Asset Sale Proceeds:
Prepayments in an amount equal to 100.0% of the net cash proceeds of the sale or
other disposition of any property or assets of the Company or any of its
restricted subsidiaries (including the sale by the Company of any equity
interests in any of its restricted subsidiaries and the issuance by any such
restricted subsidiary of any equity interests but excluding certain asset sales
to be agreed) to the extent the aggregate amount of such proceeds exceeds an
amount to be agreed in any fiscal year payable no later than the third business
day following the date of receipt, other than net cash proceeds of sales or
other dispositions of inventory in the ordinary course of business and other
exceptions to be agreed and net cash proceeds that are reinvested (or committed
to be reinvested) in other assets useful in the business of the Company or any
of its restricted subsidiaries within 365 days of such sale or disposition or,
if so committed to be reinvested within such period, reinvested within 180 days
thereafter; provided that on and after the date that the Term B Loans have been
mandatorily repaid in an aggregate principal amount equal to $750 million with
the net cash proceeds of assets sales, any subsequent mandatory prepayments from
the net cash proceeds of the sale or other disposition of any property or assets
of the Company or any of its restricted subsidiaries shall be applied ratably to
the Term B Loans and Revolving Credit Loans then outstanding without a permanent
reduction of the commitments under the Revolving Facility.

 

Exhibit B-13



--------------------------------------------------------------------------------

  2. Insurance Proceeds: Prepayments in an amount equal to 100.0% of the net
cash proceeds of insurance or condemnation proceeds paid on account of any loss
of any property or assets of the Company or any of its restricted subsidiaries
to the extent such proceeds exceed an amount to be agreed in any fiscal year
payable no later than the third business day following the date of receipt,
other than net cash proceeds that are reinvested (or committed to be reinvested)
in other assets useful in the business of the Company or any of its restricted
subsidiaries (or used to replace damaged or destroyed assets) within 365 days of
receipt of such net cash proceeds or, if so committed to be reinvested within
such period, reinvested within 180 days thereafter.   3. Indebtedness Proceeds:
Prepayments in an amount equal to 100.0% of the net cash proceeds received from
the incurrence of indebtedness by the Company or any of its restricted
subsidiaries (other than indebtedness otherwise permitted under the Senior
Credit Facilities Documentation, excluding Refinancing Term Facilities and
Refinancing Debt) payable no later than the business day following the date of
receipt.   4. Excess Cash Flow: Commencing with the fiscal year ending 2018,
prepayments in an amount equal to 50.0% of “Excess Cash Flow” (to be defined in
a mutually acceptable manner) of the Company and its restricted subsidiaries,
with stepdowns to 25.0% and 0% of Excess Cash Flow at corresponding Senior
Secured Leverage Ratios to be respectively, 0.50x and 0.75x inside the Senior
Secured Leverage Ratio as of the Closing Date, as of the four-fiscal-quarter
period ended as of the date of the applicable financial statements; provided
that (i) “Excess Cash Flow” for the fiscal year ending 2018 shall be calculated
commencing with the first full fiscal quarter ending after the Closing Date and
(ii) at the option of the Company, any voluntary prepayments of loans under the
Term Loan Facilities (including prepayments at a discount to par offered to all
Lenders under the applicable Term Loan Facility or under any Incremental Term
Loan Facility, with credit given for the actual amount of the cash payment) made
during such fiscal year or on or prior to the 90th day after the end of such
fiscal year (and without duplication in the next fiscal year) other than
prepayments funded with the proceeds of incurrences of long-term indebtedness,
shall be credited against Excess Cash Flow prepayment obligations on a
dollar-for-dollar basis for such fiscal year (with the Senior Secured Leverage
Ratio for purposes of determining the applicable Excess Cash Flow percentage
above recalculated to give pro forma effect to any such cash pay down or
reduction made during such time period); provided, further, that the option of
the Company, any capital expenditures made during such fiscal year or on or
prior to the 90th day after the end of such fiscal year (and without duplication
in the next fiscal year) shall reduce the calculation of Excess Cash Flow for
such fiscal year; provided, further, that any such Excess Cash Flow prepayments
shall be required only if the amount of prepayment exceeds $20 million.

 

Exhibit B-14



--------------------------------------------------------------------------------

  Except as expressly set forth above with respect to proceeds from asset sales
which are applied to repay Revolving Credit Loans, all of the foregoing
mandatory prepayments will be applied without penalty or premium (except for
breakage costs, if any), first, to the Term B Facility, including any
Incremental Term B Facility (to be applied in the direct order of maturity);
provided that each holder of loans under the Term B Facility may decline all or
any portion of the prepayment allocable to it and declined amounts will be
applied as mutually agreed upon, second, to the Term C Facility (to be applied
in the direct order of maturity); provided that each holder of loans under the
Term C Facility may decline all or any portion of the prepayment allocable to it
and declined amounts will be applied as mutually agreed upon, third, to cash
collateralize outstanding Letters of Credit and fourth, to the Company and its
restricted subsidiaries.   Mandatory prepayments will not be required to the
extent the Company reasonably determines that any required repatriation of funds
from the Company’s restricted subsidiaries in order to effect such prepayments
would have a material adverse tax or cost consequence for itself or its
beneficial owners, contravene applicable law or give rise to a risk of liability
for the directors of such subsidiaries; provided that, in any event, the Company
shall use commercially reasonable efforts to eliminate such tax effects in its
reasonable control in order to make such payment.   In addition, if at any time
the outstandings pursuant to the Revolving Facility (including Revolving Letter
of Credit outstandings and swingline loans) exceed the aggregate commitments
with respect thereto, prepayments of Revolving Credit Loans and/or swingline
loans (and/or the cash collateralization of Revolving Letters of Credit) shall
be required in an amount equal to such excess within one business day. The
above-described mandatory prepayments shall not reduce the aggregate amount of
commitments under the Revolving Facility and amounts prepaid may be reborrowed.
  In addition, if at any time the sum of the face amount of the LC Facility
Letters of Credit and unused commitments with respect to the LC Facility Letters
of Credit exceeds the aggregate commitments with respect to the LC Facility,
cash collateralization of LC Facility Letters of Credit shall be required in an
amount equal to such excess within one business day.   In addition, (solely in
the case of the Term C Loans and any Refinancing Term Facilities with respect to
the Term C Loans) if at any time cash deposited in the Cash Collateral Account
is released from the Cash Collateral Account and, as a result, the sum of the
face amount of the Term Letters of Credit and unused commitments with respect to
the Term Letters of Credit exceeds the aggregate amount on deposit in the Cash
Collateral Account supporting the Term Letters of Credit, immediate prepayment
of Term C Loans and/or any Refinancing Term Facilities with respect to the Term
C Loans shall be required in an amount equal to such excess unless the Company
shall make the additional cash deposits into the Cash Collateral Account as set
forth in the immediately preceding paragraph.

 

Exhibit B-15



--------------------------------------------------------------------------------

Senior Credit Facilities

  

Documentation:

   The definitive documentation relating to the Senior Credit Facilities (the
“Senior Credit Facilities Documentation”) will be negotiated in good faith, will
contain terms and conditions set forth in this Exhibit B and, to the extent not
provided for herein, will be based on and give due regard to that certain
Amended and Restated Credit Agreement dated as of June 30, 2017 (the “Existing
Company Credit Agreement”), among the Company, the lenders and issuers party
thereto and CACIB as administrative agent and collateral agent, and giving due
regard to that certain Credit Agreement, dated as of October 28, 2013 (as
amended through the date hereof, the “Existing Comet Credit Agreement”), among
Comet, the subsidiary borrowers party thereto, the lenders party thereto and
Bank of America, N.A., as the administrative agent and collateral agent, in each
case with such changes to the terms set forth therein as may be mutually agreed
upon, (a) taking into account (i) the terms set forth in the Commitment Letter,
(ii) a model to be agreed upon and delivered to the Lead Arrangers by the
Company (the “Company Model”) and (iii) the operational and strategic
requirements of the Company and its subsidiaries (after giving effect to the
Combination and the other transactions contemplated by the Commitment Letter) in
light of their capitalization, size, business, industry, matters disclosed in
the Business Combination Agreement and the Company’s proposed business plan and
(b) include customary EU Bail-in provisions (collectively, the “Senior Credit
Facilities Documentation Principles”). The Senior Credit Facilities
Documentation will include the Senior Credit Facilities Administrative Agents’
respective customary administrative, operational and other similar agency
provisions reasonably required by either such Senior Credit Facilities
Administrative Agent.

Collateral:

   Subject to the limitations set forth below in this section and, on the
Closing Date, to the Limited Conditionality Provisions, the Company Obligations,
the Guarantees and any Hedging/Cash Management Arrangements and certain
bilateral letter of credit arrangements, with terms and limitations to be
agreed, will be secured by first priority liens on and security interests in
substantially all of the present and after-acquired assets of the Company and
each other Credit Party (collectively, but excluding the Excluded Assets (as
defined below), the “Collateral”) including, but not limited to, (a) a perfected
pledge of all of the capital stock directly held by the Company and each other
Credit Party in any of its restricted subsidiaries and (b) perfected security
interests (subject to permitted liens to be agreed) in, and mortgages on,
substantially all tangible and intangible assets of each Company and each other
Credit Party (including, without limitation, each Mortgaged Vessel (as defined
in the Existing Company Credit Agreement), accounts receivable, inventory,
equipment, general intangibles, substantially all other personal property,
material fee-owned real property, intercompany indebtedness and the proceeds of
the foregoing).

 

Exhibit B-16



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary herein, but subject to the last two
sentences of this paragraph, the Collateral shall not include: (i) any fee owned
real property and real property leasehold interests in each case with a value of
less than an amount to be agreed (with all required mortgages being permitted to
be delivered post-closing); (ii) letter of credit rights (except to the extent a
security interest therein can be perfected by the filing of a Uniform Commercial
Code financing statement) and commercial tort claims, in each case, below a
threshold to be agreed; (iii) pledges and security interests of assets or
property prohibited by applicable law, rule or regulation (to the extent such
law, rule or regulation is effective under applicable anti-assignment provisions
of the Uniform Commercial Code (or foreign equivalent)); (iv) any asset or
property if and for so long as the grant of a security interest therein is
effectively prohibited by, or constitutes a breach or default under or results
in the termination of any contract, license, sublicense, agreement, instrument
or other document; (v) any asset or property in which any Credit Party now or
hereafter has rights, to the extent in each case a security interest or lien may
not be granted by such Credit Party in such property without the consent of one
or more third parties, including any governmental authority; (vi) where the cost
of obtaining a security interest in, or perfection of, such assets is excessive
in relation to the practical benefit to the Lenders afforded thereby as
determined by the Collateral Agent in its sole discretion; (vii) equity
interests of unrestricted subsidiaries to the extent that, and for so long as,
such equity interests are pledged to secure indebtedness of such unrestricted
subsidiary, and equity interests of captive insurance companies; (viii) any
intent-to-use trademark application prior to the filing of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law; and (ix) each of the
following: (1) deposit accounts used exclusively for payroll, payroll taxes and
other employee wage and benefit payments, (2) deposit accounts used exclusively
for taxes, including, without limitation, sales tax accounts, (3) escrow,
defeasance and redemption accounts, (4) fiduciary or trust accounts and
(5) accounts that hold permitted cash collateral for letters of credit not
issued under the Revolving Facility or the LC Facility, bank acceptances, bank
guarantees and other similar obligations and, in the case of clauses (1) through
(5), the funds or other property held in or maintained in any such account. The
foregoing are, collectively, the “Excluded Assets.” The foregoing exclusions
shall not apply to any vessels required at any time to be mortgaged vessels. If
any assets are Excluded Assets at any time solely as a result of clause
(iv) and/or (v) above, the Company shall, at the reasonable request of the
Collateral Agent, diligently pursue a waiver of such prohibition, breach,
default or termination or any required consents, as applicable.

 

Exhibit B-17



--------------------------------------------------------------------------------

   All the above-described pledges, security interests and mortgages shall be
created and perfected on terms and pursuant to documentation that is usual and
customary for financings of this type and in all cases subject to the Limited
Conditionality Provisions.    Notwithstanding anything herein to the contrary,
(i) no actions shall be required under the law of any non-U.S. jurisdiction in
order to create or perfect any security interest other than (x) in respect of
mortgaged vessels, (y) actions required under the law of Australia, Canada,
Cayman Islands, Curacao, Jersey, Lichtenstein, Panama, Netherlands, Netherlands
Antilles, Norway and the United Kingdom and (z) actions reasonably requested by
the Collateral Agent in any other jurisdiction taking into account (1) the
materiality of the relevant Collateral, (2) the cost thereof, and (3) the
benefits to the Lenders afforded thereby, and (ii) no lien by any person
organized outside of the United States shall be made that would result in any
breach of any law or regulation (or analogous restriction) of the jurisdiction
of organization of such person or result in a substantial risk to the officers
or directors of such person of a civil or criminal liability. The Lenders are
expressly advised that in certain jurisdictions it may be (A) impossible or
impractical (including for legal and regulatory reasons) to create security over
certain categories of assets or (B) it may take longer than agreed upon to grant
or create such security over certain categories of assets, in which event the
Collateral Agent will be empowered to grant the necessary extension of time for
obtaining such security. If any actions are not taken in respect of Collateral
solely as a result of clause (ii) of the preceding sentence, the Company shall,
at the reasonable request of the Collateral Agent, diligently pursue any
relevant governmental or third party consents or other authority to permit such
subsidiary to create or perfect a security interest in such Collateral or to
mitigate such risk of liability. Representations and    Warranties:    Limited
to the following (subject to materiality thresholds and exceptions to be
mutually agreed and to be applicable to the Company and its restricted
subsidiaries): good standing and organizational status; power and authority;
execution; delivery and enforceability; no violation of, or conflict with law,
charter documents or material agreements; ownership of subsidiaries; litigation;
no defaults under material contracts; margin regulations; governmental and
regulatory approvals; no consents; compliance with laws (including the
Investment Company Act); PATRIOT Act and anti-terrorism laws; OFAC, FCPA and
similar laws; Federal Power Act; Regulation H; use of proceeds; accuracy of
disclosure in all material respects; financial statements; no material adverse
change; no undisclosed liabilities; taxes; ERISA/pension plan compliance; labor
matters; intellectual property; creation, perfection and priority of security
interests; environmental laws; properties; mortgaged vessels; solvency of the
Company and its consolidated subsidiaries, taken as a whole, on the Closing
Date; and EEA financial institutions.

 

Exhibit B-18



--------------------------------------------------------------------------------

   The representations and warranties will be required to be made on the Closing
Date (but the accuracy thereof shall not be a condition precedent to the
effectiveness of the Senior Credit Facilities Documentation except as set forth
in the Limited Conditionality Provisions) and reaffirmed in connection with each
extension of credit on and after the Closing Date. Affirmative Covenants:   
Limited to the following (to be applicable to the Company and its restricted
subsidiaries): delivery of annual and quarterly financial statements (in each
case, together with management discussion and analysis) (a) within 75 days of
fiscal year end for each fiscal year and (b) within 45 days of fiscal quarter
end for the first three fiscal quarters of each fiscal year, in each case unless
such period is extended pursuant to applicable U.S. securities laws, rules or
regulations or SEC guidelines (provided that no such extension shall apply
beyond 120 days for annual financials and 60 days for quarterly financials),
compliance certificates, collateral reporting requirements and other information
(accompanied by customary management discussion and analysis and, in the case of
annual financial statements, by an audit opinion from nationally recognized
auditors that (other than with respect to, or resulting from, (i) an upcoming
maturity date under the Senior Credit Facilities or (ii) any potential inability
to satisfy either of the Financial Covenants on a future date or for a future
period) is not subject to qualification or exception as to “going concern” or
the scope of such audit); annual budget; annual lender calls; delivery of
notices of defaults and certain material events; commercially reasonable efforts
to maintain ratings (but not to maintain a specific rating); inspections
(including books and records) upon reasonable prior notice; maintenance of
organizational existence and rights and privileges; maintenance of property
(subject to casualty, condemnation and normal wear and tear) and customary
insurance; undertaking with respect to North Ocean 105; maintenance of books and
records; payment of taxes; corporate franchises; compliance with laws and
regulations (including, without limitation environmental laws, labor relations;
ERISA and the PATRIOT Act and anti-terrorism laws) and financial assistance
regulations; OFAC, FCPA and similar laws; use of proceeds; designation of
unrestricted subsidiaries; and further assurances on guarantee and collateral
matters (including, without limitation, with respect to security interests in
after-acquired property and, in the case of mortgaged property, prior flood due
diligence satisfactory to each Lender and each Lender’s satisfaction that any
applicable flood insurance compliance that meets the requirements of the Flood
Disaster Protection Act and regulations promulgated pursuant thereto (such
Lender’s satisfaction in each case to be provided in the form of a negative
consent after a 60-day review period from the provision of information necessary
to conduct flood due diligence)); subject, in the case of each of the foregoing
covenants, to exceptions and qualifications to be agreed.

 

Exhibit B-19



--------------------------------------------------------------------------------

Negative Covenants:    Limited to the following (to be applicable to the Company
and its restricted subsidiaries): indebtedness, liens (which will permit liens
on the Collateral securing certain bilateral lines of credit in an amount not to
exceed the Available Floating LC Amount), no further negative pledges;
restricted payments (including restricted junior debt payments); fundamental
changes; disposition of assets; acquisitions and other investments (with
exceptions for investments in restricted subsidiaries and joint ventures subject
to limitations to be agreed); disposal of restricted subsidiary interests; sales
and lease-backs; transactions with affiliates (with exceptions to include
transactions among and between the Company and any of its restricted
subsidiaries and transactions among and between the Company and its restricted
subsidiaries, on the one hand, and joint ventures, on the other hand, to be
agreed), conduct and nature of business; amendments or waivers of organizational
documents and certain other material agreements; capital expenditures; use of
proceeds; changes to fiscal year; margin regulations; speculative transactions;
cancellation of indebtedness; post-termination benefits; limitations on
activities in Panama; and Vessel Flags, in each case subject to exceptions and
qualifications to be agreed. Financial Covenants:    The Senior Credit
Facilities Documentation will contain the following financial maintenance
covenants for the benefit of the Revolving Facility and the LC Facility:    (i)
a minimum Fixed Charge Coverage Ratio (to be defined in a manner to be mutually
agreed) of at least 1.50:1.00 at the end of each fiscal quarter;    (ii) a
maximum Leverage Ratio (to be defined in a manner to be mutually agreed;
provided that, the Leverage Ratio shall be calculated net of the amount of funds
on deposit in the Cash Collateral Account) not to exceed 4.25:1.00 through the
fiscal quarter ending September 30, 2019; 4.00:1.00 for the fiscal quarter
ending December 31, 2019; 3.75:1.00 through the fiscal quarter ending
December 31, 2020; 3.50:100 through the fiscal quarter ending December 31, 2021;
and 3.25:1.00 for each fiscal quarter ending thereafter; and    (iii) minimum
Liquidity (to be defined in a manner to be mutually agreed) as of the last day
of any fiscal quarter of not less than $200,000,000 (collectively, the
“Financial Covenants”).    The Financial Covenants will first be tested as of
the end of the first full fiscal quarter ending after the Closing Date. For the
fiscal quarters ending June 30, 2017, September 30, 2017, December 31, 2017 and
March 31, 2018, EBITDA shall be deemed to be amounts to be agreed and will be
set forth in the Senior Credit Facilities Documentation.

 

Exhibit B-20



--------------------------------------------------------------------------------

Events of Default:    Limited to the following (applicable to the Company and
its restricted subsidiaries): nonpayment of principal, interest or fees (with a
grace period of 3 business days for interest, fees and other amounts); failure
to perform negative covenants or any Financial Covenant (and affirmative
covenants to provide notice of default or maintain the Company’s existence)
(provided that the Company’s failure to perform or observe any term, covenant or
agreement contained under the Financial Covenants shall not constitute an event
of default for purposes of the Term Loan Facilities and the Lenders under the
Term Loan Facilities will not be permitted to exercise any remedies with respect
to an uncured breach of the Financial Covenant, unless and until (x) the Lenders
under (x) the Revolving Facility and/or (y) the LC Facility have declared all
such obligations to be immediately due and payable or (y) the Lenders under each
of the Revolving Facility and/or the LC Facility have terminated the commitments
thereunder in accordance with the Senior Credit Facilities Documentation);
failure to perform other covenants subject to a 30 day cure period;
incorrectness of representations and warranties in any material respect; cross
event of default (after expiration of any grace periods) and cross acceleration
to indebtedness, in each case, above a threshold to be agreed (including hedging
agreements); bankruptcy, creditors’ process (or similar proceedings) and
insolvency of the Company and its significant restricted subsidiaries; judgments
above a threshold to be agreed; ERISA/pension plan events; invalidity of
guarantees or security documents; loss of perfection with respect to Collateral;
and Change of Control, in each case, subject to materiality, threshold, notice
and grace period provisions to be agreed. Conditions to Extensions of Credit on
Closing Date:   

 

Subject to the Limited Conditionality Provisions, the several obligations of
each Lender to make the initial loans and extensions of credit under the Senior
Credit Facilities on the Closing Date will be subject only to those conditions
precedent referred to in the first paragraph of Section 2 of the Commitment
Letter and those listed on Exhibit D attached to the Commitment Letter.

Conditions Precedent to each extension of credit (other than on the Closing
Date):   

 

 

The making of each extension of credit under the Revolving Facility and the LC
Facility and the issuance of Term Letters of Credit after the Closing Date shall
be conditioned upon (a) the accuracy of representations and warranties in all
material respects, (b) the absence of defaults or events of default at the time
of, and immediately after giving effect to the making of, such extension of
credit, (c) receipt of a customary borrowing notice (or request for issuance of
a letter of credit, as applicable) and (d) exposure in respect of alternative
currencies not exceeding an alternative currency cap to be agreed.

 

Exhibit B-21



--------------------------------------------------------------------------------

Assignments and Loan Buybacks:   

 

Prior to the Closing Date, assignments of commitments under the Senior Credit
Facilities shall be subject to the limitations set forth in the Commitment
Letter. From and after the Closing Date, the Lenders may assign all, or a part
of, their loans and commitments under the Senior Credit Facilities, in an amount
of not less than (i) $1.0 million with respect to the Term Loan Facilities and
(ii) $5.0 million with respect to the Revolving Facility or the LC Facility, to
their affiliates, affiliated funds or one or more banks, financial institutions
or other entities that are Eligible Assignees (to be defined in a mutually
acceptable manner and consistent with the Senior Credit Facilities Documentation
Principles but to exclude Disqualified

   Lenders) which are acceptable to (w) the Term Loan Administrative Agent or
the Revolving and LC Facilities Administrative Agent, as applicable (not to be
unreasonably withheld or delayed), (x) unless any payment or bankruptcy event of
default is continuing or such assignment is to a Lender or an affiliate or
affiliated fund thereof, the Company (not to be unreasonably withheld or
delayed); provided that such bank, financial institution or other entity will be
deemed acceptable to the Company if the Company does not otherwise reject such
bank, financial institution or other entity within 5 business days provided,
further, that the consent of the Company to such assignment shall be deemed to
be given if the Company has not responded within 5 business days of a request
for such consent, (y) with respect to Revolving Facility assignments, the
Swingline Lender and each applicable Issuing Lender each such consent not to be
unreasonably withheld or delayed and (z) with respect to LC Facility
assignments, the applicable Issuing Lenders, each such consent not to be
unreasonably withheld or delayed.    Upon such assignment, such Eligible
Assignee will become a Lender for all purposes under the Senior Credit
Facilities Documentation; provided that assignments made to affiliates and other
Lenders will not be subject to any minimum assignment amount requirements. A
$3,500 processing fee will be required in connection with any such assignment.
   The Lenders will be permitted to sell participations in Term Loans and loans
and commitments under the Revolving Facility subject to customary limitations on
voting rights.    In addition, the Senior Credit Facilities Documentation will
allow for the Borrower to repurchase loans under the Term Loan Facilities on a
non-pro rata basis through open-market purchases or by means of a Dutch auction
in accordance with customary procedures; provided that (i) no default or event
of default has occurred and is continuing, (ii) any revolving credit facility
may not be utilized to consummate such repurchase, (iii) any cancellation of
indebtedness income arising from such repurchase will not increase the
calculation of Consolidated EBITDA and (iv) all such repurchased loans under the
Term Loan Facilities will be automatically cancelled upon such repurchase.

 

Exhibit B-22



--------------------------------------------------------------------------------

Amendments and Required Lenders:   

 

No amendment, modification, termination or waiver of any provision of the Senior
Credit Facilities Documentation will be effective without the written approval
of Lenders holding more than 50.0% of the aggregate amount of the funded and
unfunded commitments under the Senior Credit Facilities (collectively, the
“Required Lenders”), except that (i) the consent of each Lender directly and
adversely affected thereby shall be required with respect to: (A) increases in
the commitment of such Lender (it being understood that a waiver of any
condition precedent or the waiver of any default, event of default or mandatory
prepayment will not constitute an extension or increase of

   any commitment), (B) reductions of principal, interest or fees (other than a
waiver of default interest) (it being understood that a waiver of any condition
precedent or the waiver of any default, event of default or mandatory prepayment
will not constitute a reduction in principal), (C) extensions of scheduled
amortization payments or final maturity or interest and fee payment dates (it
being understood that a waiver of any condition precedent or the waiver of any
default, event of default or mandatory prepayment will not constitute an
extension of any scheduled amortization payment or the final maturity date or
the date for payment of any interest or fees) and (D) voting requirements,
(iii) the consent of 100% of the Lenders will be required with respect to
(A) modifications to any of the voting percentages and (B) releases of all or
substantially all of the value of the guarantees or all or substantially all of
the value of the Collateral (other than in connection with any sale of the
Collateral or of the relevant Guarantor permitted by the Senior Credit
Facilities Documentation), and (iv) customary protections for the Senior Credit
Facilities Administrative Agents, Swingline Lender and Issuing Banks will be
provided.    Notwithstanding the foregoing, any modification or amendment to the
calculation or formulation of the Financial Covenants above or any change to any
definition related thereto (as such definition is used for purposes of the
Financial Covenants) and the waiver of any default thereunder shall only require
the consent of the Required Lenders under the Revolving Facility and the LC
Facility.    In addition, notwithstanding the foregoing, the Senior Credit
Facilities Documentation may be amended to adjust the borrowing mechanics
related to Swingline Facility with only the written consent of the Revolving and
LC Facilities Administrative Agent, the applicable Swingline Lender (or
Swingline Lenders) and the Company so long as the obligations of the Revolver
Lenders and, if applicable, any other Swingline Lender are not affected thereby.
   The Senior Credit Facilities Documentation shall contain customary provisions
for replacing non-consenting Lenders in connection with amendments and waivers
requiring the consent of all Lenders or of all Lenders directly affected thereby
so long as the Required Lenders shall have consented thereto.

 

Exhibit B-23



--------------------------------------------------------------------------------

   In addition, the Senior Credit Facilities Documentation may be amended to
extend commitments and/or loans outstanding under the Term Loan Facilities, the
Incremental Term Loan Facilities, the Revolving Facility and the LC Facility
pursuant to one or more tranches with only the consent of the Company, the
Administrative Agent under the applicable facility and the respective extending
Lenders and without the consent of any other Lender or Administrative Agent, it
being understood that each Lender under the applicable tranche of the applicable
facility shall be offered the opportunity to participate in such extension on
the same terms and conditions as each other Lender under such tranche.    The
Senior Credit Facilities Documentation shall permit each Senior Credit
Facilities Administrative Agent and the Collateral Agent, as applicable,
together with the relevant Credit Party or Credit Parties and without the need
for consent of any Lender, to amend the form, scope and content of any
particular guarantee or collateral document to conform and/or comply with local
law requirements and/or custom. Indemnity and Expenses:    The Borrower shall
pay all reasonable and documented out-of-pocket expenses of the Senior Credit
Facilities Administrative Agents, the Lead Arrangers, the Commitment Parties,
the Issuing Lenders, the Swingline Lender and (solely in the case of
enforcement) the Lenders (without duplication) in connection with the
syndication of the Senior Credit Facilities and the preparation, negotiation,
execution, delivery, administration, amendment, waiver or modification and
enforcement of the Senior Credit Facilities Documentation (limited to the
reasonable and documented fees, disbursements and other charges of counsel
identified herein and of a single local counsel in each relevant jurisdiction
(and conflicts counsel in the event of an actual or perceived conflict of
interest in each relevant jurisdiction) (except costs of in-house counsel), in
each case to the extent reasonably incurred in connection with the Senior Credit
Facilities and the preparation of the Commitment Letter, the Fee Letter, the
Senior Credit Facilities Documentation and any security arrangements in
connection therewith; provided that unless an Event of Default exists, the
Borrower shall not be responsible for any fees and expenses under this clause
for any advisors, consultants or other third party service providers engaged by
the Senior Credit Facilities Administrative Agents, the Lead Arrangers, the
Commitment Parties, the Issuing Lenders and the Swingline Lenders or any of
their respective affiliates unless the Borrower shall have approved such
engagement of such advisor, consultant or other third party advisor in writing
prior to such engagement (such consent not to be unreasonably withheld,
conditioned or delayed).    The Borrower will indemnify the Lead Arrangers, the
Commitment Parties, the Senior Credit Facilities Administrative Agents, the
Swingline Lender, the Issuing Lenders and the Lenders (together with their
respective affiliates (and controlling persons) and the respective officers,
directors, employees, agents, members (and successors and assigns) of each of
the foregoing) and hold them harmless from and against all reasonable and
documented out-of-pocket costs, expenses (limited in respect of legal fees to
reasonable and documented fees,

 

Exhibit B-24



--------------------------------------------------------------------------------

   disbursements and other charges of one firm of counsel for the Lead
Arrangers, the Commitment Parties, the Senior Credit Facilities Administrative
Agents, the Issuing Lenders, the Swingline Lender and the Lenders and one firm
of local counsel in each appropriate jurisdiction (and, in the case of an actual
or perceived conflict of interest where the person affected by such conflict
retains its own counsel, of another firm of counsel for such affected person in
each relevant jurisdiction) and liabilities of each of the foregoing persons
arising out of or relating to any claim or any litigation or other proceeding
(regardless of whether any such person is a party thereto and whether or not
such claim, litigation or other proceedings are brought by the Company, the
Company’s equity holders, affiliates, creditors or any other person) that
relates to the Transactions, including the financing contemplated hereby and the
use of proceeds thereof, the Combination or any transactions connected
therewith; provided that none of the Lead Arrangers, the Commitment Parties, the
Senior Credit Facilities Administrative Agents, the Swingline Lender, the
Issuing Lenders or any Lender will be indemnified for (i) (a) any cost, expense
or liability to the extent determined by a court of competent jurisdiction in a
final and non-appealable decision to have resulted from the gross negligence,
bad faith or willful misconduct of such person or any of its controlled
affiliates or controlling persons or any of the officers, directors, employees,
agents or members of any of the foregoing, (b) a material breach of the Senior
Credit Facilities Documentation by such person (as determined by a court of
competent jurisdiction in a final and non-appealable decision) or (c) any
dispute that does not involve an act or omission by the Company or any of their
affiliates and that is brought by an indemnified person against any other
indemnified person (other than in its capacity as a Lead Arranger, Commitment
Party, Issuing Lender, Swingline Lender, Term Loan Administrative Agent or
Revolving and LC Facilities Administrative Agent or any other similar role with
respect to the Senior Credit Facilities) or (ii) any settlement entered into by
such person without the Company’s written consent (such consent not to be
unreasonably withheld, conditioned or delayed); provided that the foregoing
indemnity will apply to any such settlement in the event that the Company was
offered the ability to assume the defense of the action that was the subject
matter of such settlement and elected not to so assume; provided, further, that
if there is a final and non-appealable judgment by a court of competent
jurisdiction, you agree to indemnify and hold harmless each indemnified person
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with the other provisions
of this section. Governing Law and Jurisdiction:   

 

The Senior Credit Facilities Documentation will provide that the Credit Parties
will submit to the exclusive jurisdiction and venue of the federal and state
courts of the State of New York located in the Borough of Manhattan in New York
City (except to the extent the Term Loan Administrative Agent, the Collateral
Agent or any Lender

 

Exhibit B-25



--------------------------------------------------------------------------------

   requires submission to any other jurisdiction in connection with the exercise
of any rights under any security document or the enforcement of any judgment)
and will waive any right to trial by jury. New York law will govern the Senior
Credit Facilities Documentation, except with respect to certain security
documents where applicable local law will apply. Counsel to the Lead Arrangers
and the Term Loan Administrative Agent:    Latham & Watkins LLP. Counsel to the
Revolving and LC Facilities Administrative Agent and the Collateral Agent:   
Bracewell LLP.

 

Exhibit B-26



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT B

 

Interest Rates:

  All amounts outstanding under the Term B Facility and the Term C Facility will
bear interest, at the Company’s option, at a rate per annum equal to:     

(a)    the Base Rate plus 3.75% per annum; or

    

(b)    the reserve adjusted Eurodollar Rate plus 4.75% per annum.

  All amounts outstanding under the Revolving Facility and LC Facility will bear
interest at the rate per annum set forth below opposite the applicable level
then in effect (based on the Leverage Ratio):

 

Level

   Leverage Ratio      Base Rate
Margin     Reserve
adjusted
Eurodollar Rate
Margin   1      ³ 2.50x        3.250 %      4.250 %  2      < 2.50x and ³ 1.50x
       3.000 %      4.000 %  3      < 1.50x        2.750 %      3.750 % 

 

  As used herein, (i) “Base Rate” means a fluctuating rate per annum equal to
the greatest of (x) the Prime Rate, (y) the Federal Funds effective rate plus
 1⁄2 of 1.0% and (z) the one-month reserve adjusted Eurodollar Rate plus 1.0%,
(ii) “reserve adjusted Eurodollar Rate” means a fluctuating rate per annum equal
to (x) the rate per annum determined by the applicable Senior Credit Facilities
Administrative Agent to be the London interbank offered rate, as currently
published on the applicable Reuters screen page (or such other commercially
available source providing such quotation of such rate as may be designated by
the applicable Senior Credit Facilities Administrative Agent from time to time),
or (y) if the rate in clause (x) above does not appear on such page or service
or if such page or service is not available, the rate per annum determined by
the applicable Senior Credit Facilities Administrative Agent to be the offered
rate on such other page or other service which displays an average London
interbank offered rate or (z) if the rates in clauses (ii)(x) and (ii)(y) are
not available, the quotation rate offered to the applicable Senior Credit
Facilities Administrative Agent in the London interbank market, in each case as
adjusted for applicable reserve requirements; provided that at no time will the
reserve adjusted Eurodollar Rate with respect to the Term Loan Facilities be
deemed to be less than 1.00% per annum and, with respect to the Revolving
Facility and the LC Facility,

 

Exhibit B-I-1



--------------------------------------------------------------------------------

   0% per annum and (iii) “Prime Rate means the rate of interest last quoted by
The Wall Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street
Journal ceases to quote such rate, the highest rate per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the applicable Senior Credit Facilities Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the applicable Senior
Credit Facilities Administrative Agent).    The Company may elect interest
periods of 1, 2, 3 or 6 months (or, if available to all relevant Lenders, 12
months or a period shorter than 1 month) for reserve adjusted Eurodollar Rate
borrowings.    Calculation of interest shall be on the basis of the actual days
elapsed in a year of 360 days (or 365 or 366 days, as the case may be, in the
case of Base Rate loans based on the Prime Rate) and interest shall be payable
at the end of each interest period and, in any event, at least every 3 months
and on the applicable maturity date.

Letter of

  

Credit Fees:

   A per annum fee will accrue for the account of non-defaulting Lenders on the
aggregate face amount of undrawn performance Letters of Credit at the
“Performance Letter of Credit Fee” and on the aggregate face amount of all other
undrawn Letters of Credit at the “Financial Letter of Credit Fee”, in each case,
as set forth below (based on the Leverage Ratio), payable in arrears at the end
of each quarter and upon the termination of the LC Facility or the Revolving
Facility, as applicable, in each case for the actual number of days elapsed over
a 360-day year.

 

Level

   Leverage Ratio      Performance
Letter of
Credit Fee     Financial Letter
of Credit Fee  

1

     ³ 2.50x        2.125 %      4.250 % 

2

     < 2.50x and ³ 1.50x        2.000 %      4.000 % 

3

     < 1.50x        1.875 %      3.750 % 

 

Commitment Fee:

   Equal to 0.50% per annum on the undrawn portion of the commitments in respect
of the Revolving Facility and the LC Facility, payable to non-defaulting Lenders
quarterly in arrears after the Closing Date and upon the termination of the
commitments, calculated based on the number of days elapsed in a 360-day year.
   Swingline loans shall, for purposes of the commitment fee calculations only,
not be deemed a utilization of the Revolving Facility.

 

Exhibit B-I-2



--------------------------------------------------------------------------------

Exhibit C

Summary of the Bridge Facilities

This Summary outlines certain terms of the Bridge Facilities referred to in the
Commitment Letter, of which this Exhibit C is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Borrower:

   McDermott International, Inc. (the “Company”).

Guarantors:

   Each subsidiary of the Company that is a borrower or is required to be a
guarantor under the Senior Credit Facilities (as defined in Annex B to the
Commitment Letter) (the “Guarantors”) will guarantee (the “Guarantee”) all
obligations of the Borrower under the Bridge Facilities. Joint Lead Arrangers
and   

Joint Bookrunners:

   Barclays Bank PLC (“Barclays”), Crédit Agricole Corporate and Investment Bank
(“CACIB”) and Goldman Sachs Bank USA (“GS”) in their capacities as Joint Lead
Arrangers and Joint Bookrunners (the “Bridge Lead Arrangers”).

Documentation Agent:

   One or more financial institutions selected by the Bridge Lead Arrangers in
consultation with the Company.

Syndication Agents:

   One or more financial institutions selected by the Bridge Lead Arrangers in
consultation with the Company. Bridge Administrative Agent:    Barclays, in its
capacity as Administrative Agent (the “Bridge Administrative Agent”).

Lenders:

   Barclays, CACIB and GS and/or other financial institutions selected by the
Bridge Lead Arrangers, excluding any Disqualified Lenders (each, a “Lender” and,
collectively, the “Lenders”).

Amount of Bridge Loans:

   Up to $1,500 million in aggregate principal amount of senior unsecured
increasing rate loans available in a single draw on the Bridge Closing Date (as
defined below), as follows:    (A) 6-year senior unsecured bridge loans (the
“6-Year Bridge Loan”) in an aggregate principal amount of $950 million (as such
amount may be reduced on a dollar-for-dollar basis by the aggregate net cash
proceeds of all Equity Offerings as set forth in Section 9 in the Commitment
Letter).; and    (B) 8-year senior unsecured bridge loans (the “8-Year Bridge
Loan,” and, together with 6-Year Bridge Loan, the “Bridge Loans”) in an
aggregate principal amount of $550 million (as such amount may be reduced on a
dollar-for-dollar basis by the aggregate net cash proceeds of all Equity
Offerings as set forth in Section 9 in the Commitment Letter).

 

Exhibit C-1



--------------------------------------------------------------------------------

   The aggregate principal amount of the Bridge Loans available to be borrowed
on the Bridge Closing Date will be automatically reduced by the gross cash
proceeds received by the Company from any sale or placement by the Company of
Takeout Notes, other Takeout Debt or net cash proceeds of all Equity Offerings
as set forth in Section 9 of the Commitment Letter consummated after the date
hereof and on or prior to the Bridge Closing Date.

Use of Proceeds:

   The proceeds of the Bridge Loans will be used to refinance existing
indebtedness, including the payment of related fees and expenses, to finance the
Combination and for other purposes to be mutually agreed.

Closing Date:

   The date on which Bridge Loans are made and the Combination is consummated
(the “Bridge Closing Date”).

Ranking:

   The Bridge Loans, the Guarantees and all obligations with respect thereto
will be senior unsecured obligations and rank pari passu in right of payment
with all of the Company’s and the Guarantors’ existing and future senior
obligations (including all obligations under the Senior Credit Facilities) and
will rank senior to all existing and future subordinated obligations of the
Company and the Guarantors.

Security:

   None.

Maturity:

   All Bridge Loans will have an initial maturity date that is the one-year
anniversary of the Bridge Closing Date (the “Maturity Date”), which shall be
extended as provided below.    If the 6-Year Bridge Loans have not been
previously repaid in full on or prior to the Maturity Date, the 6-Year Bridge
Loan shall automatically (if no bankruptcy event of default then exists) be
converted into a senior unsecured term loan (the “Extended 6-Year Term Loan”)
due on the date that is six years following the Bridge Closing Date and will
have the terms set forth in Annex 1 hereto. The date on which the 6-Year Bridge
Loan becomes the Extended 6-Year Term Loan is referred to as the “6-Year Term
Loan Extension Date.”    At any time and from time to time, on or after the
6-Year Term Loan Extension Date, at the option of the Lenders, the 6-Year
Extended Term Loan may be exchanged in whole or in part for senior unsecured
exchange notes (the “6-Year Exchange Notes”) having an equal principal amount
and having the terms set forth in Annex 2 hereto; provided that the Company may
defer the first issuance of 6-Year Exchange Notes until such time as the Company
shall have received requests to issue an aggregate of at least $200 million in
aggregate principal amount of 6-Year Exchange Notes.

 

Exhibit C-2



--------------------------------------------------------------------------------

   If the 8-Year Bridge Loans have not been previously repaid in full on or
prior to the Maturity Date, the 8-Year Bridge Loan shall automatically (if no
bankruptcy event of default then exists) be converted into a senior unsecured
term loan (the “Extended 8-Year Term Loan” and, together with Extended 6-Year
Term Loan, the “Extended Term Loans”) due on the date that is eight years
following the Bridge Closing Date and will have the terms set forth in Annex 1
hereto. The date on which the 8-Year Bridge Loan becomes the Extended 8-Year
Term Loan is referred to as the “8-Year Term Loan Extension Date.”    At any
time and from time to time, on or after the 8-Year Term Loan Extension Date, at
the option of the Lenders, the 8-Year Extended Term Loan may be exchanged in
whole or in part for senior unsecured exchange notes (the “8-Year Exchange
Notes,” and, together with the 6-Year Exchange Notes, the “Exchange Notes”)
having an equal principal amount and having the terms set forth in Annex 2
hereto; provided that the Company may defer the first issuance of 8-Year
Exchange Notes until such time as the Company shall have received requests to
issue an aggregate of at least $200 million in aggregate principal amount of
8-Year Exchange Notes.    The 6-Year Exchange Notes and the 8-Year Exchange
Notes will be issued pursuant to an indenture (the “Indenture”) that will have
the terms set forth on Annex 2 to this Exhibit C. Demand Failure Event:    Any
failure to comply with the terms of a 6-Year Bridge Takeout Notice or 8-Year
Bridge Takeout Notice (each as defined in the Facilities Fee Letter) for any
reason will be deemed to be a “Demand Failure Event” (as defined in the
Facilities Fee Letter) under the Bridge Facilities Documentation. A Demand
Failure Event will not constitute a default or event of default under the Bridge
Facilities. Interest Rate:    Until the earlier of (i) the first anniversary of
the Bridge Closing Date or (ii) the occurrence of a Demand Failure Event (such
earlier date, the “Conversion Date”), the 6-Year Bridge Loan will bear interest
at a floating rate, reset quarterly, as follows: (x) for the first three-month
period commencing on the Bridge Closing Date, the 6-Year Bridge Loan will bear
interest at a rate per annum equal to LIBOR (as defined below) plus 762.5 basis
points (the “6-Year Bridge Loan Initial Rate”) and (y) thereafter, interest on
the 6-Year Bridge Loan will be payable at a rate per annum equal to the 6-Year
Bridge Loan Initial Rate plus the Bridge Spread, reset at the beginning of each
subsequent three-month period.

 

Exhibit C-3



--------------------------------------------------------------------------------

   Until the Conversion Date, the 8-Year Bridge Loan will bear interest at a
floating rate, reset quarterly, as follows: (x) for the first three-month period
commencing on the Bridge Closing Date, the 8-Year Bridge Loan will bear interest
at a rate per annum equal to LIBOR plus 787.5 basis points (the “8-Year Bridge
Loan Initial Rate”) and (y) thereafter, interest on the 8-Year Bridge Loan will
be payable at a rate per annum equal to the 8-Year bridge Loan Initial Rate plus
the Bridge Spread, reset at the beginning of each subsequent three-month period
   The “Bridge Spread” will initially be 50 basis points (commencing three
months after the Bridge Closing Date) and will increase by an additional 50
basis points every three months thereafter. Notwithstanding the foregoing, at no
time will the per annum interest rate on the 6-Year Bridge Loan and the 8-Year
Bridge Loan exceed the Total 6-Year Cap or the Total 8-Year Cap, respectively,
(each as defined in the Facilities Fee Letter) then in effect (plus default
interest, if any).    From and after the Conversion Date, each of the 6-Year
Bridge Loan and the 8-Year Bridge Loan will bear interest at a fixed rate equal
to the Total 6-Year Cap and the Total 8-Year Cap, respectively (plus default
interest, if any).    Prior to the Conversion Date, interest will be payable at
the end of each interest period. Accrued interest will also be payable in
arrears on the Conversion Date and on the date of any prepayment of the Bridge
Loans. From and after the Conversion Date, interest will be payable quarterly in
arrears and on the date of any prepayment of the Bridge Loans.    “LIBOR” means
the London interbank offered rate for dollars for the relevant interest period;
provided that with respect to the Bridge Loans, LIBOR shall be deemed to be no
less than 1.00% per annum.    Overdue principal shall bear interest at the
applicable interest rate plus 2.00% per annum, and any other overdue amount,
including overdue interest, shall bear interest at the applicable 6-Year Bridge
Loan Initial Rate or the 8-Year Bridge Loan Initial Rate, as applicable, plus
2.00% per annum (the “Default Interest Rate”).

Funding Protection:

   The Bridge Facilities Documentation will include funding protection
provisions substantially similar to those provisions contained in the Senior
Credit Facilities, including breakage, gross-up for tax withholding,
compensation for increased costs and compliance with capital adequacy, liquidity
requirements and other regulatory restrictions, including customary Dodd-Frank
and Basel III protections.

 

Exhibit C-4



--------------------------------------------------------------------------------

Mandatory Prepayment:

   Prior to the Conversion Date, 100% of the net proceeds to the Company, or any
of its restricted subsidiaries from (a) any direct or indirect public offering
or private placement of any debt or equity or equity-linked securities (other
than issuances pursuant to employee stock plans), (b) any future bank borrowings
(except borrowings under the Senior Credit Facilities or any existing revolving
credit facility drawn in the ordinary course of business) and (c) subject to
certain ordinary course exceptions and reinvestment rights (including amounts
required, if any, to repay the Term B Facility or other senior secured
indebtedness), any future asset sales or receipt of insurance proceeds, will be
used to repay the Bridge Loans, in each case at 100% of the principal amount of
the Bridge Loans prepaid plus accrued interest to the date of prepayment.
Mandatory prepayments of the Bridge Loans will be applied ratably among the
outstanding Bridge Loans. Any proceeds from the sale or other placement of
Takeout Notes or other Takeout Debt funded or purchased by a Lender or one or
more of its affiliates will be applied, first, to refinance the Bridge Loans
held at that time by such Lender, and second, in accordance with the pro rata
provisions otherwise applicable to prepayments.    Nothing in these mandatory
prepayment provisions will restrict or prevent any holder of Bridge Loans from
exchanging Bridge Loans for Exchange Notes on or after the first anniversary of
the Bridge Closing Date.

Change of Control:

   Upon the occurrence of a Change of Control, the Company will be required to
prepay in full all outstanding Bridge Loans at 101% of the outstanding principal
amount thereof, plus accrued and unpaid interest to the date of prepayment.

Voluntary Prepayment:

   The Bridge Loans may be prepaid, in whole or in part, at the option of the
Company, at any time without premium or penalty (subject to customary notice
requirements), such prepayment to be made at par plus accrued interest. Bridge
Facilities    Documentation:    The definitive documentation for the Bridge
Facilities (the “Bridge Facilities Documentation”) will be negotiated in good
faith, will contain the terms and conditions set forth in this Exhibit C and
customary EU Bail-in provisions and, to the extent not provided for herein, will
be based on the terms of the Senior Credit Facilities, with customary changes to
reflect the interim nature of the Bridge Facilities and the fact that the Bridge
Facilities are unsecured and will take into account (a) the terms set forth in
the Commitment Letter, (b) a model to be agreed and delivered to the Bridge Lead
Arrangers by the Company and (c) the operational and strategic requirements of
the Company and its subsidiaries (after giving effect to the Combination and the
other transactions contemplated by the Commitment Letter) in light of their
capitalization, size, business, industry, matters disclosed in the Business
Combination Agreement and the Company’s proposed business plan (collectively,
the “Bridge Documentation Principles”).

 

Exhibit C-5



--------------------------------------------------------------------------------

Representations and

  

Warranties:

   The Bridge Facilities Documentation will contain representations and
warranties consistent with the Senior Credit Facilities with changes as are
usual and customary for financings of this kind, consistent with the Bridge
Documentation Principles.    The representations and warranties in the Bridge
Facilities Documentation will be required to be made on the Bridge Closing Date
(but, except as provided in the Limited Conditionality Provisions, the accuracy
thereof will not be a condition precedent to the effectiveness of, or funding
under, the Bridge Facilities on the Bridge Closing Date).

Covenants:

   The Bridge Facilities Documentation will contain the following covenants:
(a) affirmative covenants consistent with the Senior Credit Facilities with
changes as are usual and customary for financings of this kind, consistent with
the Bridge Documentation Principles and (b) incurrence-based negative covenants
that are usual and customary for publicly traded high-yield debt securities, in
a manner to be mutually agreed. There will not be any financial maintenance
covenants in the Bridge Facilities Documentation. Prior to the Conversion Date,
the debt, liens and restricted payment covenants will be more restrictive than
those in the Extended Term Loans and Exchange Notes. Following the Conversion
Date, the covenants relevant to the Extended Term Loans will automatically be
modified so as to be consistent with the Exchange Notes.

Events of Default:

   The Bridge Facilities Documentation will contain such events of default as
are consistent with the Senior Credit Facilities, consistent with the Bridge
Documentation Principles.

Conditions Precedent to

  

Borrowing:

   The several obligations of the Lenders to make, or cause one of their
respective affiliates to make, the Bridge Loans will be subject only to the
conditions precedent listed on Annex D attached to the Commitment Letter.

Assignments and

   Participations:    Prior to the Closing Date, assignments of commitments
under the Bridge Facilities shall be subject to the limitations set forth in the
Commitment Letter. From and after the Bridge Closing Date, subject to the prior
notification of the Bridge Administrative Agents, each of the Lenders may assign
all or (subject to minimum assignment amount requirements) any part of its
Bridge Loans to its affiliates (other than natural persons) or one or more
banks, financial institutions or other entities that are “Eligible Assignees,”
as defined in the Bridge Facilities Documentation (which shall be defined to
exclude Disqualified

 

Exhibit C-6



--------------------------------------------------------------------------------

   Lenders) without the consent of the Company; provided that, unless an event
of default has occurred prior to the Maturity Date and is at such time
continuing or there has been a Demand Failure Event (as defined in the
Facilities Fee Letter), the Lenders may not assign more than 50% of the
principal amount of the Bridge Loans without the consent of the Company (such
consent not to be unreasonably withheld or delayed)(it being understood that the
Lenders may participate their Bridge Loans as provided in the next paragraph
(prior to the Maturity Date).    Upon such assignment, such Eligible Assignee
will become a Lender for all purposes under the Bridge Facilities Documentation;
provided that assignments made to affiliates and other Lenders will not be
subject to any minimum assignment amount requirements. A $3,500 processing fee
will be required in connection with any such assignment. The Lenders will also
have the right to sell participations, subject to customary limitations on
voting rights, in their respective Bridge Loans.

Requisite Lenders:

   Lenders holding at least a majority of total Bridge Loans, with certain
amendments requiring the consent of Lenders adversely affected thereby or
Lenders holding all of the total Bridge Loans.

Indemnities and

  

Expenses:

   The Bridge Facilities Documentation will provide customary and appropriate
provisions relating to expenses, indemnity and related matters consistent with
the Senior Credit Facilities.

Governing Law and

  

Jurisdiction:

   The Bridge Facilities Documentation will provide that the Company will submit
to the exclusive jurisdiction and venue of the federal and state courts in the
Borough of Manhattan in the State of New York and will waive any right to trial
by jury. New York law will govern the Bridge Facilities Documentation. Counsel
to the Bridge Lead Arrangers and the Bridge Administrative Agent:    Latham &
Watkins LLP.

 

Exhibit C-7



--------------------------------------------------------------------------------

Annex 1 to Exhibit C

Summary of Extended Term Loans

 

Maturity:

   The 6-Year Extended Term Loans will mature on the date that is six years
after the Bridge Closing Date.    The 8-Year Extended Term Loans will mature on
the date that is eight years after the Bridge Closing Date.

Interest Rate:

   The 6-year Extended Term Loans will bear interest at a rate per annum (the
“6-Year Extended Term Loan Interest Rate”) equal to the 6-Year Total Cap.
Interest will be paid quarterly in arrears, computed on the basis of a 360-day
year.    The 8-Year Extended Term Loans will bear interest at a rate per annum
(the “8-Year Extended Term Loan Interest Rate”) equal to the 8-Year Total Cap.
Interest will be paid quarterly in arrears, computed on the basis of a 360-day
year.

Default Rate:

   Upon the occurrence and during the continuance of any payment or bankruptcy
event of default, overdue principal, interest, fees and other amounts will bear
interest at the applicable interest rate plus 2.00% per annum.

Guarantees:

   Same as the Bridge Loans.

Security:

   Same as the Bridge Loans.

Covenants, Defaults,

  

Offers to Repurchase:

   The covenants, mandatory offers to purchase and defaults that would be
applicable to the Exchange Notes, if issued, will also be applicable to the
Extended Term Loans in lieu of the corresponding provisions of the Bridge
Facilities.

Optional Prepayment:

   Except in the case of a Demand Failure Event, the Extended Term Loans may be
prepaid, in whole or in part, at par, plus accrued and unpaid interest upon not
less than one business day’s prior written notice, at the option of the Company
at any time. Governing Law and Forum:    Same as the Bridge Loans.

Guarantees:

   Same as the Bridge Loans.

Security:

   None.

 

Exhibit C-1-1



--------------------------------------------------------------------------------

Annex 2 to Exhibit C

Summary of Exchange Notes

This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Exhibit C to the Commitment Letter, of which this Annex 2 is a
part. Capitalized terms used herein have the meanings assigned to them in
Exhibit C to the Commitment Letter.

Exchange Notes

At any time on or after the Maturity Date, upon not less than five business
days’ prior notice, each of the 6-Year Bridge Loan and the 8-Year Bridge Loan
may, at the option of a Lender, be exchanged for a principal amount of 6-Year
Exchange Notes and 8-Year Exchange Notes, respectively, equal to 100% of the
aggregate principal amount of such Bridge Loans so exchanged. At a Lender’s
option, Exchange Notes will be issued directly to its broker-dealer affiliate or
other third party designated by it, upon surrender by the Lender to the Company
of an equal principal amount of such Bridge Loan. No 6-Year Exchange Notes will
be issued until the Company receives requests to issue at least $200 million in
aggregate principal amount of 6-Year Exchange Notes (or, if less than
$200 million, the aggregate principal amount of 6-Year Bridge Loans outstanding
on the Conversion Date). No 8-Year Exchange Notes will be issued until the
Company receives requests to issue at least $200 in aggregate principal amount
of 8-Year Exchange Notes (or, if less than $200 million, the aggregate principal
amount of 8-Year Bridge Loans outstanding on the Conversion Date). The Company
will issue Exchange Notes under an indenture (the “Indenture”) with a trustee
reasonably acceptable to the Lenders.

 

Final Maturity:

   The 6-Year Exchange Notes will mature on the date that is six years after the
Bridge Closing Date.    The 8-Year Exchange Notes will mature on the date that
is eight years after the Bridge Closing Date.

Interest Rate:

   The 6-Year Exchange Notes will bear interest at a fixed rate equal to the
6-Year Total Cap (plus default interest, if any).    The 8-Year Exchange Notes
will bear interest at a fixed rate equal to the 8-Year Total Cap (plus default
interest, if any).    Interest on all Exchange Notes will be payable
semi-annually in arrears.    Default interest on all amounts outstanding will
accrue at the applicable rate plus two percentage points (2.00%) per annum.

Optional Redemption:

   The 6-Year Exchange Notes may be redeemed, in whole or in part, at the option
of the Company, at any time upon not less than 30 and no more than 60 days’
prior written notice at par plus accrued interest to the date of repayment plus
the Applicable Premium. The “6-Year Applicable Premium” will be (i) a make-whole
premium based on the applicable treasury rate plus 50 basis points prior to the
third anniversary of the Bridge Closing Date and (ii) 50 % of the 6-Year Total
Cap from and including the third anniversary of the Bridge Closing Date to

 

Exhibit C-1-1



--------------------------------------------------------------------------------

   but excluding the fourth anniversary of the Bridge Closing Date, and then
declining ratably on each yearly anniversary of the Bridge Closing Date to zero
on the fifth anniversary of the Bridge Closing Date.    In addition, prior to
the third anniversary of the Bridge Closing Date, up to 35% of the original
principal amount of the 6-Year Exchange Notes may be redeemed with an amount
equal to the net cash proceeds of a qualifying equity offering by the Company at
a redemption price equal to par plus the 6-Year Total Cap and accrued interest.
   The 8-Year Exchange Notes may be redeemed, in whole or in part, at the option
of the Company, at any time upon not less than 30 and no more than 60 days’
prior written notice at par plus accrued interest to the date of repayment plus
the Applicable Premium. The “8-Year Applicable Premium” will be (i) a make-whole
premium based on the applicable treasury rate plus 50 basis points prior to the
third anniversary of the Bridge Closing Date and (ii) 75% of the 8-Year Total
Cap from and including the third anniversary of the Bridge Closing Date to but
excluding the fourth anniversary of the Bridge Closing Date, and then declining
ratably on each yearly anniversary of the Bridge Closing Date to zero on the
seventh anniversary of the Bridge Closing Date.    In addition, prior to the
third anniversary of the Bridge Closing Date, up to 35% of the original
principal amount of the 8-Year Exchange Notes may be redeemed with an amount
equal to the net cash proceeds of a qualifying equity offering by the Company at
a redemption price equal to par plus the 8-Year Total Cap and accrued interest.
Defeasance Provisions of Exchange Notes:    Customary.

Modification:

   Customary.

Change of Control:

   Customary at 101%.

Covenants:

   The Indenture will include covenants customary for publicly traded high yield
debt securities and consistent with the Bridge Documentation Principles. For the
avoidance of doubt, there will be no financial maintenance covenants.

Events of Default:

   The Indenture will provide for Events of Default customary for publicly
traded high yield debt securities and consistent with the Bridge Documentation
Principles.

Registration Rights:

   None. Governing Law and Forum:    Same as the Bridge Loans.

 

Exhibit C-1-2



--------------------------------------------------------------------------------

Exhibit D

Additional Conditions Precedent to the Facilities

Subject to the Limited Conditionality Provisions, these Conditions Precedent,
together with those set forth in the first paragraph of Section 2 of the
Commitment Letter, set forth the only conditions precedent to the effectiveness
of, and the initial funding under, the Facilities referred to in the Commitment
Letter, of which this Exhibit D is a part. Certain capitalized terms used herein
are defined in the Commitment Letter.

The only conditions to the effectiveness of, and the initial funding under, the
Facilities shall consist of the following (together with the other conditions to
funding expressly set forth in the first paragraph of Section 2 of the
Commitment Letter):

 

1. The Business Combination Agreement shall be in form and substance
satisfactory to the Lead Arrangers (it being understood that (i) the form of the
Business Combination Agreement delivered to the Lead Arrangers on December 17,
2017 at 11:20 p.m. New York City time, (ii) the schedules to the Business
Combination Agreement related to the Company delivered to the Lead Arrangers on
December 18, 2017 at 2:07 a.m. and (iii) the schedules to the Business
Combination Agreement related to the Target delivered to the Lead Arrangers on
December 17, 2017 at 3:28 p.m. are in form and substance satisfactory to the
Lead Arrangers). The Business Combination shall have been consummated or will be
consummated substantially concurrently with the initial funding under the
Facilities in accordance with the Business Combination Agreement. No conditions
precedent to the consummation of the Combination or other provision of the
Business Combination Agreement as in effect on the date hereof shall have been
waived, modified, supplemented or amended (and no consent granted), in any case
by the Company or any of its affiliates, in a manner materially adverse to the
Lenders in their capacities as Lenders, in each case, without the consent of the
Arrangers, not to be unreasonably withheld or delayed; provided that any
modification, amendment, waiver or consent in respect of the definition of
“Comet Material Adverse Effect” shall be deemed to be materially adverse to the
Lenders.

 

2.

The Arrangers shall have received (i) (A) audited consolidated balance sheets of
the Company as at the end of each of the three fiscal years immediately
preceding, and ended more than 90 days prior to, the Closing Date, and related
statements of operations, comprehensive income (loss), stockholders’ equity and
cash flows of the Company for each of the three fiscal years immediately
preceding, and ended more than 90 days prior to, the Closing Date and
(B) audited condensed consolidated balance sheets of the Target as at the end of
each of the three fiscal years immediately preceding, and ended more than 90
days prior to, the Closing Date, and related condensed consolidated statements
of comprehensive income (loss), shareholders’ equity and cash flows of the
Target for each of the three fiscal years immediately preceding, and ended more
than 90 days prior to, the Closing Date; (ii) (A) an unaudited consolidated
balance sheet of the Company as at the end of, and related statements of
operations, comprehensive income (loss) and cash flows of the Company for, each
fiscal quarter (and the corresponding quarter in the prior fiscal year), other
than the fourth quarter of the Company’s fiscal year, subsequent to the date of
the most recent audited financial statements of the Company and ended more than
45 days prior to the Closing Date and (B) an unaudited condensed consolidated
balance sheet of the Target as at the end of, and related condensed consolidated
statements of comprehensive income (loss) and cash flows of the Target for, each
fiscal quarter (and, in the case of the statement of income and cash flows, the
corresponding quarter in the prior fiscal year), other than the fourth quarter
of the Target’s fiscal year, subsequent to the date of the most recent audited
financial statements of the Target and ended more than 45 days prior to the
Closing Date; and (iii) a customary pro forma

 

Exhibit D-1



--------------------------------------------------------------------------------

  balance sheet and customary pro forma statements of income of the Company
giving effect to the acquisition of the Target (subject to the limitations set
forth below), in each case meeting the requirements of Regulation S-X for a Form
S-3 registration statement (other than Rules 3-9, 3-10 and 3-16 of Regulation
S-X and other customary exceptions for a Rule 144A offering) (it being
understood that the Arrangers acknowledge having received all financial
statements required to be delivered under this paragraph 2 that are publicly
filed and available on the website of the SEC).

 

3. Except (i) as set forth in the Comet Disclosure Letter (as defined in the
Business Combination Agreement) and making reference to the particular
subsection of the Business Combination Agreement to which exception is being
taken, subject to Section 10.13 of the Business Combination Agreement, or
(ii) as disclosed in the Comet Reports (as defined in the Business Combination
Agreement) filed with the Securities & Exchange Commission after December 31,
2016 and prior to the date of this Commitment Letter (excluding any disclosures
in such Comet Reports (as defined in the Business Combination Agreement) in any
risk factors section or in any section related to forward-looking statements),
(a) as of the date of this Commitment Letter and (b) as of the Closing Date,
since December 31, 2016, there shall not have been any Comet Material Adverse
Effect or any event, occurrence, change, discovery or development of a state of
circumstances or facts which would, individually or in the aggregate, reasonably
be expected to result in a Comet Material Adverse Effect; provided that
notwithstanding the foregoing, in no event shall any change, effect, event,
occurrence, state of facts or development that occurs due to the proposed
consummation of the Transactions or the identity of the Company constitute a
Comet Material Adverse Effect. “Comet Material Adverse Effect” shall have the
meaning set forth in the Business Combination Agreement.

 

4. All costs, fees, expenses and other compensation required to be paid by the
Commitment Letter and the Fee Letter payable to the Commitment Parties, the
Arrangers, the Senior Credit Facilities Administrative Agents, the Bridge
Administrative Agent or the Lenders on the Closing Date and invoiced at least
three business days prior to such date shall, upon the initial borrowings under
the Facilities, have been, or will be substantially simultaneously, paid (which
amounts may be offset against the proceeds of the Facilities).

 

5. All indebtedness of, and letters of credit issued on behalf of, the Target
under the (A) Amended and Restated Revolving Credit Agreement, dated as of
July 8, 2015, by and among the Target, certain subsidiaries from time to time
party thereto, the lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, (B) Credit Agreement, dated as of October 28,
2013, by and among the Target, certain subsidiaries from time to time party
thereto, the lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, (C) Term Loan Agreement, dated as of July 8, 2015,
among the Target, certain subsidiaries from time to time party thereto, the
lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, (D) Note Purchase and Guarantee Agreement, dated as of
July 22, 2015, among the Target, its Delaware obligor, and the purchasers party
thereto, and (E) Note Purchase and Guarantee Agreement, dated as of December 27,
2012, among the Target, its Delaware obligor and the purchasers party thereto,
in each case as amended, amended and restated, supplemented or otherwise
modified from time to time (collectively, the “Existing Target Indebtedness”),
shall, upon the initial borrowings under the Facilities, have been, or will be
substantially simultaneously, repaid, redeemed, defeased, discharged or (in the
case of outstanding letters of credit) replaced, backstopped or cash
collateralized, and any liens securing such indebtedness released.

 

Exhibit D-2



--------------------------------------------------------------------------------

6. All indebtedness of, and letters of credit issued on behalf of, the Company
under the (A) Amended and Restated Credit Agreement, dated as of June 30, 2017,
by and among the Company, the lenders from time to time party thereto and Crédit
Agricole Corporate and Investment Bank, as administrative agent and (B) the
Indenture, dated April 16, 2014, between the Company and Wells Fargo Bank,
National Association, as trustee, pursuant to which the Company issued
$500 million in aggregate principal amount of 8.00% Senior Secured Notes due
2021, in each case as amended, amended and restated, supplemented or otherwise
modified from time to time (collectively, the “Existing Company Indebtedness”),
shall, upon the initial borrowings under the Facilities, have been, or will be
substantially simultaneously, repaid, redeemed, defeased, discharged or (in the
case of outstanding letters of credit) replaced, backstopped or cash
collateralized, and any liens securing such indebtedness released.

 

7. Subject to the Limited Conditionality Provisions, the Company shall have
delivered to the Arrangers the following documentation relating to the Credit
Parties consistent with the Senior Credit Facilities Documentation Principles
and the Bridge Documentation Principles: (i) customary legal opinions, corporate
records and documents from public officials, customary lien searches and
customary officer’s and closing certificates as to each of the Credit Parties;
(ii) customary evidence of authority; (iii) customary prior written notice of
borrowing; and (iv) a solvency certificate from the chief financial officer of
the Company substantially in the form of Annex I hereto, certifying that the
Company and its subsidiaries are, on a consolidated basis after giving effect to
the transactions contemplated hereby, solvent. Subject to the Limited
Conditionality Provisions, all documents and instruments required to create and
perfect the Collateral Agent’s security interests in the Collateral shall have
been executed and delivered and, if applicable, be in proper form for filing
(subject to certain exceptions to be set forth in the applicable Facilities
Documentation). The Specified Business Combination Agreement Representations
will be true and correct to the extent provided in the second paragraph of
Section 2 of the Commitment Letter. The Specified Representations will be true
and correct in all material respects (except that in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be, and
that any such representation qualified by materiality or material adverse effect
will be true and correct in all respects).

 

8. The Commitment Parties shall have received at least five business days prior
to the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent
requested by the Commitment Parties at least ten days prior to the Closing Date.

 

9. With respect to the Senior Credit Facilities, the Arrangers shall have
received the Confidential Information Memorandum (it being understood that the
Confidential Information Memorandum will include customary summary historical
and pro forma financial information) for use in the syndication of the Senior
Credit Facilities by a date sufficient to afford the Arrangers a period of at
least 15 consecutive business days following the delivery of the Required CIM
(as defined below) to syndicate the Senior Credit Facilities prior to the
Closing Date; provided that (x) January 15, 2018 and February 19, 2018 shall not
be considered business days for purposes of calculating the 15 consecutive
business day period and (y) if such 15 consecutive business day period has not
ended on or prior to December 15, 2017, then such period shall not commence
prior to January 2, 2018. A Confidential Information Memorandum that complies
with the requirements set forth in the immediately preceding sentence and clause
(i) of the first sentence in the second paragraph of Section 3 of the Commitment
Letter is referred to herein as the “Required CIM.”

 

Exhibit D-3



--------------------------------------------------------------------------------

If the Company in good faith reasonably believes it has delivered the Required
CIM, it may deliver to the Arrangers a written notice to that effect, in which
case the Required CIM will be deemed to have been delivered on the date such
notice is received by the Arrangers, and the 15 consecutive business day period
referred to above will be deemed to have commenced on the date such notice is
received by the Arrangers, in each case, unless the Arrangers in good faith
reasonably believe that the Company has not completed delivery of the Required
CIM and, within two business days after the receipt of such notice from the
Company, the Arrangers deliver a written notice to the Company to that effect
(stating with reasonable specificity which information required to be included
in the Required CIM has not been delivered).

 

10. With respect to the Bridge Facilities, (a) the Company shall have entered
into an engagement letter with one or more investment banks (the “Investment
Banks”) reasonably acceptable to the Arrangers, pursuant to which the Company
will engage the Investment Banks in connection with a potential issuance of
Takeout Notes, Takeout Equity or other financing the proceeds of which will be
used to fund certain payments payable by the Company in the Combination or to
refinance all or any portion of the existing debt of the Company and the Target
or of the Bridge Facilities and (b) there shall have elapsed at least 15
consecutive business days prior to the Closing Date after the date on which the
Company shall have provided to the Arrangers a customary preliminary offering
memorandum suitable for use during such period in a customary “high yield road
show” relating to the offering of the Takeout Notes pursuant to Rule 144A under
the Securities Act (other than the “description of notes,” “plan of
distribution” and other sections customarily provided by the Investment Banks or
their counsel) including audited annual financial statements and interim
financial statements, pro forma financial statements for recent or probable
material acquisitions (including, without limitation, the acquisition of the
Target) and the underlying historical financial statements (but in each case
only to the extent the same would be required to be included in a registration
statement on Form S-3 in accordance with Regulation S-X) and other financial
data of the type and form customarily included in such offering memoranda,
prepared, in the case of the historical and pro forma financial statements, in
accordance with Regulation S-X under the Securities Act (and, with respect to
pro forma financial statements, including for the twelve-month period ended on
the last day of the most recently completed four-fiscal-quarter period
presented, as if Regulation S-X was applicable to such financial statements),
subject to customary exceptions for offerings pursuant to Rule 144A (“for life”)
under the Securities Act (it being understood that consolidating financial
statements, separate subsidiary financial statements and other financial
statements and data that would be required by Sections 3-09, 3-10 and 3-16 of
Regulation S-X and Item 402 of Regulation S-K and information regarding
executive compensation and related party disclosure related to SEC Release Nos.
33-8732A, 34-54302A and IC-27444A may be excluded), which will be in a form that
will enable each applicable accounting firm to render a customary “comfort
letter” (including customary “negative assurances”); provided that
(x) January 15, 2018 and February 19, 2018 shall not be considered business days
for purposes of calculating the 15 consecutive business day period and (y) if
such 15 consecutive business day period has not ended on or prior to
December 15, 2017, then such period shall not commence prior to January 2, 2018.
A preliminary offering memorandum that complies with the requirements set forth
in the immediately preceding sentence is referred to herein as the “Required
Offering Document.”

If the Company in good faith reasonably believes it has delivered the Required
Offering Document, it may deliver to the Arrangers a written notice to that
effect, in which case the Required Offering Document will be deemed to have been
delivered on the date such notice is received by the Arrangers, and the 15
consecutive business day period referred to above will be deemed to have
commenced on the date such notice is received by the Arrangers, in each case,
unless the Arrangers in good faith reasonably believe that the Company has not
completed

 

Exhibit D-4



--------------------------------------------------------------------------------

delivery of the Required Offering Document and, within two business days after
the receipt of such notice from the Company, the Arrangers deliver a written
notice to the Company to that effect (stating with reasonable specificity which
information required to be included in the Required Offering Document has not
been delivered).

 

11. The Company shall have obtained commitments in respect of the remainder of
the LC Facility and the remainder of the Revolving Facility on the same terms
and conditions as the Commitment Parties’ commitments herein and such
commitments shall have become effective under the Senior Credit Facilities
Documentation.

 

12. On the Closing Date at least $350 million of letters of credit, bank
guarantees or similar obligations shall be outstanding for the account of the
Company and/or its subsidiaries under bilateral lines of credit under or as
replacements of letters of credit, bank guarantees and similar obligations
issued by any of Riyadh Bank, Lloyds, Samba Financial, Europe Arab Bank, HSBC
and/or Mashreq Bank as of the date of this commitment letter (the “Closing Date
Bilateral Amount”).

 

Exhibit D-5



--------------------------------------------------------------------------------

Annex I

Form of Solvency Certificate

[Date]

This Solvency Certificate (this “Certificate”) is delivered by MCDERMOTT
INTERNATIONAL, INC., a Panamanian corporation (the “Borrower”), in connection
with that certain Credit Agreement dated as of [Date] (the “Credit Agreement”),
among the Borrower, the Lenders from time to time party thereto and
[            ], as Senior Credit Facilities Administrative Agents. Each
capitalized term used but not defined herein shall have the meaning assigned to
it in the Credit Agreement.

Pursuant to Section [    ] of the Credit Agreement, I, the Chief Financial
Officer of the Borrower, solely in such capacity and not in my individual
capacity, hereby certify that, after giving effect to the Transactions, on the
date hereof:

(a)    The fair value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on the
date hereof, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on the date hereof,
represents the amount that can be reasonably expected to become an actual or
matured liability.

(b)    The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured.

(c)    The Borrower and its Subsidiaries, on a consolidated basis, do not intend
to incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business.

(d)    The Borrower and its Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction for which their property would constitute
an unreasonably small capital.

(e)    The Borrower and its Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on the date hereof, such liabilities shall have been
computed at the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can be reasonably
expected to become an actual or matured liability.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first above written.

 

MCDERMOTT INTERNATIONAL, INC. By:  

 

Name:   Title:   Chief Financial Officer

 

Annex I-1